--------------------------------------------------------------------------------



FIVE-YEAR

CREDIT AGREEMENT

 

among

 

HUMANA INC.,

THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
FROM TIME TO TIME PARTIES HERETO,

and

JPMORGAN CHASE BANK,
as Agent and as CAF Loan Agent,

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION

and

WACHOVIA BANK, National Association,

as Syndication Agents

and

J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Lead Bookrunner

Dated as of September 29, 2004

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

SECTION 1.

DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other Definitional Provisions

16

SECTION 2.

AMOUNT AND TERMS OF LOANS

17

2.1

Revolving Credit Loans

17

2.2

CAF Loans

17

2.3

Repayment of Loans; Evidence of Debt

20

2.4

Fees

21

2.5

Termination or Reduction of Commitments

21

2.6

Optional Prepayments

22

2.7

Conversion Options; Minimum Amount of Loans.

22

2.8

Interest Rate and Payment Dates for Loans

23

2.9

Computation of Interest and Fees

23

2.10

Inability to Determine Interest Rate

24

2.11

Pro Rata Borrowings and Payments

25

2.12

Illegality

26

2.13

Requirements of Law

26

2.14

Capital Adequacy

27

2.15

Taxes

28

2.16

Indemnity

29

2.17

Application of Proceeds of Loans

29

2.18

Notice of Certain Circumstances; Assignment of Commitments Under Certain
Circumstances

29

2.19

Regulation U

30

SECTION 3.

LETTERS OF CREDIT

31

3.1

L/C Sublimit

31

3.2

Procedure for Issuance of Letters of Credit

32

3.3

Fees, Commissions and Other Charges

32

3.4

L/C Participation

33

3.5

Reimbursement Obligation of the Company

33

3.6

Obligations Absolute

34

3.7

Letter of Credit Payments

34

3.8

Application

34

SECTION 4.

REPRESENTATIONS AND WARRANTIES

34

4.1

Corporate Existence; Compliance with Law

34

4.2

No Legal Obstacle to Agreement; Enforceability

35

4.3

Litigation

35

4.4

Disclosure

35

4.5

Defaults

36

4.6

Financial Condition

36

4.7

Changes in Condition

36

4.8

Assets

36

4.9

Tax Returns

37

4.10

Contracts, etc

37

4.11

Subsidiaries

37

4.12

Burdensome Obligations

37

4.13

Pension Plans

37

4.14

Environmental and Public and Employee Health and Safety Matters

38

4.15

Federal Regulations

38

4.16

Investment Company Act; Other Regulations

38

4.17

Solvency

38

4.18

Casualties

38

4.19

Business Activity

38

4.20

Purpose of Loans

39

SECTION 5.

CONDITIONS

39

5.1

Conditions to the Closing Date

39

5.2

Conditions to Each Loan

40

SECTION 6.

AFFIRMATIVE COVENANTS

41

6.1

Taxes, Indebtedness, etc

42

6.2

Maintenance of Properties; Maintenance of Existence

42

6.3

Insurance

42

6.4

Financial Statements

42

6.5

Certificates; Other Information

44

6.6

Compliance with ERISA

44

6.7

Compliance with Laws

44

6.8

Inspection of Property; Books and Records; Discussions

45

6.9

Notices

45

6.10

Maintenance of Licenses, Etc

46

6.11

Further Assurances

46

SECTION 7.

NEGATIVE COVENANTS

46

7.1

Financial Condition Covenants.

46

7.2

Limitation on Subsidiary Indebtedness

46

7.3

Limitation on Liens

47

7.4

Limitations on Fundamental Changes

48

7.5

Limitation on Sale of Assets

49

7.6

Limitation on Distributions

49

7.7

Transactions with Affiliates

49

7.8

Sale and Leaseback

49

SECTION 8.

DEFAULTS

50

8.1

Events of Default

50

8.2

Annulment of Defaults

53

8.3

Waivers

53

8.4

Course of Dealing

53

SECTION 9.

THE AGENT

53

9.1

Appointment

53

9.2

Delegation of Duties

53

9.3

Exculpatory Provisions

54

9.4

Reliance by Agent

54

9.5

Notice of Default

54

9.6

Non-Reliance on Agent and Other Banks

55

9.7

Indemnification

55

9.8

Agent and CAF Loan Agent in Its Individual Capacity

55

9.9

Successor Agent and CAF Loan Agent

56

9.10

Syndication Agents

56

SECTION 10.

MISCELLANEOUS

56

10.1

Amendments and Waivers

56

10.2

Notices

57

10.3

No Waiver; Cumulative Remedies

57

10.4

Survival of Representations and Warranties

57

10.5

Payment of Expenses and Taxes; Indemnity

58

10.6

Successors and Assigns; Participations; Purchasing Banks

58

10.7

Adjustments; Set-off

62

10.8

Counterparts

63

10.9

GOVERNING LAW

63

10.10

WAIVERS OF JURY TRIAL

63

10.11

Submission To Jurisdiction; Waivers

63

10.12

Confidentiality of Information

63

10.13

Existing Credit Agreements

63

10.14

USA PATRIOT Act

64



 

ANNEXES

ANNEX A

Existing Letters of Credit

SCHEDULES

SCHEDULE I

Commitment Amounts and Percentages

SCHEDULE II

Pricing Grid

SCHEDULE III

Indebtedness

SCHEDULE IV

Subsidiaries of the Company

SCHEDULE V

Liens

SCHEDULE VI

Certain Acquisitions and Dispositions

SCHEDULE VII

Other Regulations

SCHEDULE VIII

Business Activities

 

EXHIBITS

EXHIBIT A

Form of Revolving Credit Note

EXHIBIT B

Form of Grid CAF Loan Note

EXHIBIT C

Form of Individual CAF Loan Note

EXHIBIT D

Form of CAF Loan Request

EXHIBIT E

Form of CAF Loan Offer

EXHIBIT F

Form of CAF Loan Confirmation Agreement

EXHIBIT G

Form of Commitment Transfer Supplement

EXHIBIT H

Form of Closing Certificate

EXHIBIT I-1

Form of Company Counsel Opinion

EXHIBIT I-2

Form of Opinion of Fried, Frank, Harris, Shriver & Jacobson LLP

 

 

 

       CREDIT AGREEMENT, dated as of September 29, 2004, among HUMANA INC., a
Delaware corporation (the "Company"), the several banks and other financial
institutions from time to time parties to this Agreement (the "Banks"), and
JPMORGAN CHASE BANK, a New York banking corporation, as administrative agent for
the Banks hereunder (in such capacity, the "Agent") and as CAF Loan agent (in
such capacity, the "CAF Loan Agent").

W I T N E S S E T H

:



       WHEREAS, the Company has requested the Banks to provide a revolving
credit facility in the aggregate principal amount of $600,000,000; and

       WHEREAS, the Banks are willing to provide such credit facility upon and
subject to the terms and conditions hereinafter set forth;

       NOW, THEREFORE, the parties hereto hereby agree as follows:

 1. DEFINITIONS

 1.    Defined Terms

As used in this Agreement, the following terms have the following meanings:

"Admitted Asset": with respect to any HMO Subsidiary or Insurance Subsidiary,
any asset of such HMO subsidiary or Insurance Subsidiary which qualifies as an
"admitted asset" (or any like item) under the applicable Insurance Regulations
and HMO Regulations.

"Affiliate": as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, "control" of a
Person means the power, directly or indirectly, either to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

"Aggregate Outstanding Extensions of Credit": as to any Bank at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Loans made
by such Bank then outstanding and (b) such Bank's Commitment Percentage of the
L/C Obligations then outstanding.

"Agreement": this Credit Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.

"Alternate Base Rate": for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Base CD Rate in effect on such day plus 1% and
(c) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. For
purposes hereof: "Prime Rate" shall mean the rate of interest per annum publicly
announced from time to time by the Agent as its prime rate in effect at its
principal office in New York City (each change in the Prime Rate to be effective
on the date such change is publicly announced); "Base CD Rate" shall mean the
sum of (a) the product of (i) the Three-Month Secondary CD Rate and (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the C/D Reserve Percentage and (b) the C/D Assessment Rate; "Three-Month
Secondary CD Rate" shall mean, for any day, the secondary market rate for
three-month certificates of deposit reported as being in effect on such day (or,
if such day shall not be a Business Day, the next preceding Business Day) by the
Board of Governors of the Federal Reserve System (the "Board") through the
public information telephone line of the Federal Reserve Bank of New York (which
rate will, under the current practices of the Board, be published in Federal
Reserve Statistical Release H.15(519) during the week following such day), or,
if such rate shall not be so reported on such day or such next preceding
Business Day, the average of the secondary market quotations for three-month
certificates of deposit of major money center banks in New York City received at
approximately 10:00 A.M., New York City time, on such day (or, if such day shall
not be a Business Day, on the next preceding Business Day) by the Agent from
three New York City negotiable certificate of deposit dealers of recognized
standing selected by it; "C/D Reserve Percentage" shall mean, for any day, that
percentage (expressed as a decimal) which is in effect on such day, as
prescribed by the Board (or any successor), for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding one billion Dollars in respect of new non-personal
three-month certificates of deposit in the secondary market in Dollars in New
York City and in an amount of $100,000 or more; "C/D Assessment Rate" shall
mean, for any day, the net annual assessment rate (rounded upward to the nearest
1/100th of 1%) determined by JPMorgan Chase Bank to be payable on such day to
the Federal Deposit Insurance Corporation or any successor ("FDIC") for FDIC's
insuring time deposits made in Dollars at offices of JPMorgan Chase Bank in the
United States; and "Federal Funds Effective Rate" shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Agent from three federal funds brokers of recognized standing selected by it.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Three-Month Secondary CD Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate, the Three-Month
Secondary CD Rate or the Federal Funds Effective Rate, respectively.

"Alternate Base Rate Loans": Revolving Credit Loans hereunder at such time as
they are made and/or being maintained at a rate of interest based upon the
Alternate Base Rate.

"Applicable LIBOR Auction Advance Rate": in respect of any CAF Loan requested
pursuant to a LIBOR Auction Advance Request, the London interbank offered rate
for deposits in Dollars for the period commencing on the date of such CAF Loan
and ending on the maturity date thereof which appears on Telerate Page 3750 as
of 11:00 A.M., London time, two Working Days prior to the beginning of such
period.

"Applicable Margin": for each Type of Revolving Credit Loan, the rate per annum
applicable to such type determined in accordance with the Pricing Grid.

"Application": any application, in such form as the Issuing Bank may specify
from time to time, requesting the Issuing Bank to open a Letter of Credit.

"Approved Fund": as defined in subsection 10.6(d).

"Available Commitments": at a particular time, an amount equal to the difference
between (a) the amount of the Commitments at such time and (b) the Aggregate
Outstanding Extensions of Credit at such time.

"Bank Obligations": as defined in subsection 8.1.

"Banks": the several banks and other financial institutions from time to time
parties to this Agreement.

"Benefitted Bank": as defined in subsection 10.7.

"Borrowing Date": any Business Day specified in a notice pursuant to subsection
2.1(b) or a CAF Loan Request pursuant to subsection 2.2(b) as a date on which
the Company requests the Banks to make Revolving Credit Loans or CAF Loans, as
the case may be, hereunder.

"Business Day": a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

"CAF Loan": each CAF Loan made pursuant to subsection 2.2; the aggregate amount
advanced by a CAF Loan Bank pursuant to subsection 2.2 on each CAF Loan Date
shall constitute one or more CAF Loans, as specified by such CAF Loan Bank
pursuant to subsection 2.2(b)(vi).

"CAF Loan Assignee": as defined in subsection 10.6(c).

"CAF Loan Assignment": any assignment by a CAF Loan Bank to a CAF Loan Assignee
of a CAF Loan and related Individual CAF Loan Note; any such CAF Loan Assignment
to be registered in the Register must set forth, in respect of the CAF Loan
Assignee thereunder, the full name of such CAF Loan Assignee, its address for
notices, its lending office address (in each case with telephone and facsimile
transmission numbers) and payment instructions for all payments to such CAF Loan
Assignee, and must contain an agreement by such CAF Loan Assignee to comply with
the provisions of subsection 10.6(c), 10.6(h) and 10.12 to the same extent as
any Bank.

"CAF Loan Banks": Banks from time to time designated as CAF Loan Banks by the
Company by written notice to the CAF Loan Agent (which notice the CAF Loan Agent
shall transmit to each such CAF Loan Bank).

"CAF Loan Confirmation": each confirmation by the Company of its acceptance of
one or more CAF Loan Offers, which CAF Loan Confirmation shall be substantially
in the form of Exhibit F and shall be delivered to the CAF Loan Agent in writing
or by facsimile transmission.

"CAF Loan Date": each date on which a CAF Loan is made pursuant to subsection
2.2.

"CAF Loan Note": a Grid CAF Loan Note or an Individual CAF Loan Note.

"CAF Loan Offer": each offer by a CAF Loan Bank to make one or more CAF Loans
pursuant to a CAF Loan Request, which CAF Loan Offer shall contain the
information specified in Exhibit E and shall be delivered to the CAF Loan Agent
by telephone, immediately confirmed by facsimile transmission.

"CAF Loan Request": each request by the Company for CAF Loan Banks to submit
bids to make CAF Loans, which shall contain the information in respect of such
requested CAF Loans specified in Exhibit D and shall be delivered to the CAF
Loan Agent in writing or by facsimile transmission, or by telephone, immediately
confirmed by facsimile transmission.

"Capital Stock": any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

"Change in Control": of any corporation, shall occur where (a) any Person or
"group" (as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended), other than the Company, shall acquire more than 30% of the Voting
Stock of such corporation or (b) the Continuing Directors shall not constitute a
majority of the board of directors of such corporation.

"Clocktower Building": the real property located at 123 E. Main Street,
Louisville, Kentucky 40202.

"Closing Date": the date on which all of the conditions precedent for the
Closing Date set forth in Section 5 shall have been fulfilled.

"Code": the Internal Revenue Code of 1986, as amended from time to time.

"Commercial Letter of Credit": as defined in subsection 3.1(a).

"Commitment": as to any Bank, its obligation to make Revolving Credit Loans to
the Company pursuant to subsection 2.1(a) and/or issue or participate in Letters
of Credit issued on behalf of the Company in an aggregate principal amount
and/or face amount not to exceed at any one time outstanding the amount set
forth opposite such Bank's name in Schedule I, as such amount may be reduced or
increased from time to time as provided herein.

"Commitment Percentage": as to any Bank, the percentage of the aggregate
Commitments constituted by such Bank's Commitment.

"Commitment Period": the period from and including the Closing Date to but not
including the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.

"Commitment Transfer Supplement": a Commitment Transfer Supplement,
substantially in the form of Exhibit G.

"Commitment Utilization Percentage" shall mean on any day, the percentage
equivalent of a fraction (a) the numerator of which is the aggregate outstanding
principal amount of the Loans and L/C Obligations and (b) the denominator of
which is the aggregate Commitments for all Banks (or, on any day after
termination of the Commitments, the aggregate Commitments in effect immediately
preceding such termination).

"Commonly Controlled Entity": an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.

"Conduit Lender": any special purpose corporation organized and administered by
any Bank for the purpose of making Loans otherwise required to be made by such
Bank and designated by such Bank in a written instrument; provided, that the
designation by any Bank of a Conduit Lender shall not relieve the designating
Bank of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating Bank
(and not the Conduit Lender) shall have the sole right and responsibility to
deliver all consents and waivers required or requested under this Agreement with
respect to its Conduit Lender; and provided, further, that no Conduit Lender
shall (a) be entitled to receive any greater amount pursuant to subsections
2.13, 2.14, 2.15, 2.16 or 10.5 than the designating Bank would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender (and each Bank which designates a Conduit Lender shall indemnify the
Company against any increased taxes, costs, expenses, liabilities or losses
associated with any payment thereunder to such Conduit Lender) or (b) be deemed
to have any Commitment.

"Consolidated Assets": the consolidated assets of the Company and its
Subsidiaries, determined in accordance with GAAP.

"Consolidated EBIT": for any period for which the amount thereof is to be
determined, Consolidated Net Income for such period plus all amounts deducted in
computing such Consolidated Net Income in respect of Consolidated Interest
Expense and income taxes, all determined in accordance with GAAP; provided, that
for purposes of calculating Consolidated EBIT for any period of four full fiscal
quarters, (i) the Consolidated EBIT attributable to any Person or business unit
acquired by the Company or its Subsidiaries during such period (such
Consolidated EBIT to be calculated in the same manner as Consolidated EBIT for
the Company and its Subsidiaries is calculated, mutatis mutandis, provided that
amounts arising prior to the time such acquired Person or business unit was
acquired attributable to (a) any discontinued operations or products of the
acquired Person or business unit or (b) operations or products of the acquired
Person or business unit which the Company expects to discontinue as disclosed in
the Company's reports filed with the Securities and Exchange Commission within
three months after the date of acquisition of such Person or business unit shall
be excluded in such calculation) shall be included on a pro forma basis for such
period of four full fiscal quarters (assuming the consummation of each such
acquisition and the incurrence, assumption or repayment of any Indebtedness in
connection therewith occurred on the first day of such period of four full
fiscal quarters) and (ii) the Consolidated EBIT of any Person or business unit
disposed of by the Company or its Subsidiaries during such period (such
Consolidated EBIT to be calculated in the same manner as Consolidated EBIT for
the Company and its Subsidiaries is calculated, mutatis mutandis) shall be
deducted on a pro forma basis for such period of four full fiscal quarters
(assuming the consummation of each such disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period of
four full fiscal quarters).

"Consolidated EBITDA": for any fiscal period for which the amount thereof is to
be determined, Consolidated EBIT for such fiscal period plus, to the extent
deducted from Consolidated Net Income for such fiscal period, depreciation and
amortization for such fiscal period.

"Consolidated Interest Expense": for any period for which the amount thereof is
to be determined, all amounts deducted in computing Consolidated Net Income for
such period in respect of interest expense on Indebtedness determined in
accordance with GAAP; provided, that for purposes of calculating Consolidated
Interest Expense for any period of four full fiscal quarters, (i) the
Consolidated Interest Expense of any Person or business unit acquired by the
Company or its Subsidiaries during such period (such Consolidated Interest
Expense to be calculated in the same manner as Consolidated Interest Expense for
the Company and its Subsidiaries is calculated, mutatis mutandis, provided that
amounts arising prior to the time such acquired Person or business unit was
acquired attributable to (a) any discontinued operations or products of the
acquired Person or business unit or (b) operations or products of the acquired
Person or business unit which the Company expects to discontinue as disclosed in
the Company's reports filed with the Securities and Exchange Commission within
three months after the date of acquisition of such Person or business unit shall
be excluded in such calculation) shall be included on a pro forma basis for such
period of four full fiscal quarters (assuming the consummation of each such
acquisition and the incurrence, assumption or repayment of any Indebtedness in
connection therewith occurred on the first day of such period of four full
fiscal quarters) and (ii) the Consolidated Interest Expense of any Person or
business unit disposed of by the Company or its Subsidiaries during such period
(such Consolidated Interest Expense to be calculated in the same manner as
Consolidated Interest Expense for the Company and its Subsidiaries is
calculated, mutatis mutandis) shall be deducted on a pro forma basis for such
period of four full fiscal quarters (assuming the consummation of each such
disposition and the repayment of any Indebtedness in connection therewith
occurred on the first day of such period of four full fiscal quarters).
Consolidated Interest Expense shall in any event include the Synthetic Lease
Interest Component of any Synthetic Lease entered into by the Company or any of
its Subsidiaries.

"Consolidated Net Income": for any period, the consolidated net income, if any,
after taxes, of the Company and its Subsidiaries for such period determined in
accordance with GAAP; provided, that, for all purposes other than subsection
7.1(a), Consolidated Net Income shall not be reduced or increased by the amount
of any non-cash extraordinary charges or credits that would otherwise be
deducted from or added to revenue in determining such Consolidated Net Income.

"Consolidated Net Tangible Assets": at any date, the total amount of assets
(less applicable reserves and other properly deductible items) after deducting
therefrom (i) all current liabilities as disclosed on the consolidated balance
sheet of the Company (excluding any thereof which are by their terms extendable
or renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed and excluding
any deferred income taxes that are included in current liabilities), and (ii)
all goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangible assets, all as set forth on the most recent
consolidated balance sheet of the Company and computed in accordance with GAAP.

"Consolidated Net Worth": at any date, the stockholders' equity of the Company
and its Subsidiaries at such date, determined in accordance with GAAP.

"Consolidated Total Debt": the aggregate of all Indebtedness (including the
current portion thereof) of the Company and its Subsidiaries on a consolidated
basis.

"Continuing Director": any member of the Board of Directors of the Company who
is a member of such Board on the date of this Agreement, and any Person who is a
member of such Board and whose nomination as a director was approved by a
majority of the Continuing Directors then on such Board.

"Contractual Obligation": as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of its property is bound.

"Control Group Person": any Person which is a member of the controlled group or
is under common control with the Company within the meaning of Section 414(b) or
414(c) of the Code or Section 4001(b)(1) of ERISA.

"Default": any of the events specified in subsection 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

"Distribution": (a) the declaration or payment of any dividend on or in respect
of any shares of any class of Capital Stock of the Company other than dividends
payable solely in shares of common stock of the Company; (b) the purchase,
redemption or other acquisition of any shares of any class of Capital Stock of
the Company directly or indirectly through a Subsidiary or otherwise; and (c)
any other distribution on or in respect of any shares of any class of Capital
Stock of the Company.

"Dollars" and"$": dollars in lawful currency of the United States of America.

"Domestic Lending Office": with respect to each Bank the office of such Bank
located within the United States which shall be making or maintaining Alternate
Base Rate Loans.

"ERISA": the Employee Retirement Income Security Act of 1974, as amended from
time to time.

"Eurocurrency Reserve Requirements": for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto), dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as"Eurocurrency Liabilities" in Regulation D of such Board) maintained by a
member bank of such System.

"Eurodollar Lending Office": with respect to each Bank, the office of such Bank
which shall be making or maintaining Eurodollar Loans.

"Eurodollar Loans": Revolving Credit Loans hereunder at such time as they are
made and/or are being maintained at a rate of interest based upon the Eurodollar
Rate.

"Eurodollar Rate": with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum equal to the average
(rounded upwards to the nearest whole multiple of one sixteenth of one percent)
of the respective rates notified to the Agent by the Reference Banks as the rate
at which each of their Eurodollar Lending Offices is offered Dollar deposits two
Working Days prior to the beginning of such Interest Period in the interbank
eurodollar market where the eurodollar and foreign currency and exchange
operations of such Eurodollar Lending Office are then being conducted at or
about 10:00 A.M., New York City time, for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Loan of such Reference Bank to be
outstanding during such Interest Period.

"Eurodollar Tranche": the collective reference to Eurodollar Loans having the
same Interest Period (whether or not originally made on the same day).

"Event of Default": any of the events specified in subsection 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, event or act has been satisfied.

"Excess Utilization Day" shall mean each day on which the Commitment Utilization
Percentage exceeds 50%.

"Existing Credit Agreements": the collective reference to (i) the Four-Year
Credit Agreement, dated as of October 11, 2001, among the Company, the banks and
other financial institutions parties thereto, The Chase Manhattan Bank, as
administrative agent, and others, as amended or otherwise modified; (ii) the
Second Amended and Restated 364-Day Credit Agreement, dated as of October 1,
2003, among the Company, the banks and other financial institutions parties
thereto, JPMorgan Chase Bank, as administrative agent, and others, as amended or
otherwise modified; and (iii) the Second Amended and Restated RFC Loan
Agreement, dated as of October 1, 2003, among the Company, the banks and other
financial institutions parties thereto, Relationship Funding Company, LLC,
JPMorgan Chase Bank, as administrative agent, and others, as amended or
otherwise modified and the related Liquidity Agreement, dated as of October 11,
2001, among Relationship Funding Company, LLC, the liquidity institutions
identified therein and The Chase Manhattan Bank, as administrative agent, as
amended or otherwise modified.

"Existing Issuing Bank": JPMorgan Chase Bank, as issuer of the Existing Letters
of Credit.

"Existing Letters of Credit": the letters of credit described in Annex A.

"Fee Payment Date": (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.

"Financing Lease": any lease of property, real or personal, if the then present
value of the minimum rental commitment thereunder should, in accordance with
GAAP, be capitalized on a balance sheet of the lessee.

"Fixed Rate Auction Advance Request": any CAF Loan Request requesting the CAF
Loan Banks to offer to make CAF Loans at a fixed rate (as opposed to a rate
composed of the Applicable LIBOR Auction Advance Rate plus or minus a margin).

"GAAP": (a) with respect to determining compliance by the Company with the
provisions of subsections 7.1, 7.2 and 7.5, generally accepted accounting
principles in the United States of America consistent with those utilized in
preparing the audited financial statements referred to in subsection 4.6 and (b)
with respect to the financial statements referred to in subsection 4.6 or the
furnishing of financial statements pursuant to subsection 6.4 and otherwise,
generally accepted accounting principles in the United States of America from
time to time in effect.

"Governmental Authority": any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

"Green Bay Facility": offices of the Company located at 1100 Employers
Boulevard, De Pere, Wisconsin.

"Grid CAF Loan Note": as defined in subsection 2.3(e).

"Guarantee Obligation": of any Person, means, any arrangement whereby credit is
extended to one party on the basis of any promise of such Person, whether that
promise is expressed in terms of an obligation to pay the Indebtedness of
another, or to purchase an obligation owed by that other, to purchase assets or
to provide funds in the form of lease or other types of payments under
circumstances that would enable that other to discharge one or more of its
obligations, whether or not such arrangement is listed in the balance sheet of
the obligor or referred to in a footnote thereto, but shall not include
endorsements of items for collection in the ordinary course of business.

"Headquarters": the principal executive offices of the Company located at 500
West Main Street, Louisville, Kentucky 40202.

"HMO": a health maintenance organization doing business as such (or required to
qualify or to be licensed as such) under HMO Regulations.

"HMO Regulation": all laws, regulations, directives and administrative orders
applicable under federal or state law specific to health maintenance
organizations and any regulations, orders and directives promulgated or issued
pursuant thereto.

"HMO Regulator": any Person charged with the administration, oversight or
enforcement of an HMO Regulation.

"HMO Subsidiary": any Subsidiary of the Company that is now or hereafter an HMO.

"Indebtedness": of a Person, at a particular date, the sum (without duplication)
at such date of (a) all indebtedness of such Person for borrowed money or for
the deferred purchase price of property or services or which is evidenced by a
note, bond, debenture or similar instrument, (b) all obligations of such Person
under Financing Leases, (c) all obligations of such Person in respect of letters
of credit, acceptances, or similar obligations issued or created for the account
of such Person in excess of $1,000,000, (d) all liabilities secured by any Lien
on any property owned by the Company or any Subsidiary even though such Person
has not assumed or otherwise become liable for the payment thereof, (e) the
amount of any Synthetic Lease Obligations of such Person, (f) all Guarantee
Obligations relating to any of the foregoing in excess of $1,000,000, and (g)
for purposes of subsection 8.1(e) only, all obligations of such Person in
respect of Interest Rate Protection Agreements.

"Individual CAF Loan Note": as defined in subsection 2.3(e).

"Insolvency" or"Insolvent": at any particular time, a Multiemployer Plan which
is insolvent within the meaning of Section 4245 of ERISA.

"Insurance Regulation": any law, regulation, rule, directive or order applicable
and specific to an insurance company.

"Insurance Regulator": any Person charged with the administration, oversight or
enforcement of any Insurance Regulation.

"Insurance Subsidiary": any Subsidiary of the Company that is now or hereafter
doing business (or required to qualify or to be licensed) under Insurance
Regulations.

"Interest Payment Date": (a) as to any Alternate Base Rate Loan, the last day of
each March, June, September and December, commencing on the first of such days
to occur after Alternate Base Rate Loans are made or Eurodollar Loans are
converted to Alternate Base Rate Loans and the final maturity date of such Loan,
(b) as to any Eurodollar Loan in respect of which the Company has selected an
Interest Period of one, two or three months, the last day of such Interest
Period, (c) as to any CAF Loan in respect of which the Company has selected an
Interest Period not exceeding 90 days or three months, as the case may be, the
last day of such Interest Period and (d) as to any Eurodollar Loan in respect of
which the Company has selected a longer Interest Period than the periods
described in clause (b) and as to any CAF Loan in respect of which the Company
has selected a longer Interest Period than the periods described in clause (c),
each day that is three months, or a whole multiple thereof, after the first day
of such Interest Period, and the last day of such Interest Period.

"Interest Period": with respect to any Eurodollar Loans:

 i.  initially, the period commencing on the borrowing or conversion date, as
     the case may be, with respect to such Eurodollar Loans and ending one, two,
     three or six months thereafter (or, with the consent of all the Banks, nine
     or twelve months thereafter), as selected by the Company in its notice of
     borrowing as provided in subsection 2.1(b) or its notice of conversion as
     provided in subsection 2.7(a), as the case may be; and
 ii. thereafter, each period commencing on the last day of the next preceding
     Interest Period applicable to such Eurodollar Loans and ending one, two,
     three or six months thereafter (or, with the consent of all the Banks, nine
     or twelve months thereafter), as selected by the Company by irrevocable
     notice to the Agent not less than three Business Days prior to the last day
     of the then current Interest Period with respect to such Eurodollar Loans;

provided

that, all of the foregoing provisions relating to Interest Periods are subject
to the following:



 1. if any Interest Period pertaining to a Eurodollar Loan would otherwise end
    on a day which is not a Business Day, such Interest Period shall be extended
    to the next succeeding Business Day unless the result of such extension
    would be to carry such Interest Period into another calendar month in which
    event such Interest Period shall end on the immediately preceding Business
    Day;
 2. if the Company shall fail to give notice as provided above, the Company
    shall be deemed to have selected an Alternate Base Rate Loan to replace the
    affected Eurodollar Loan;
 3. any Interest Period pertaining to a Eurodollar Loan that begins on the last
    Business Day of a calendar month (or on a day for which there is no
    numerically corresponding day in the calendar month at the end of such
    Interest Period) shall end on the last Business Day of a calendar month;
 4. any interest period pertaining to a Eurodollar Loan that would otherwise end
    after the Termination Date shall end on the Termination Date; and
 5. the Company shall select Interest Periods so as not to require a payment or
    prepayment of any Eurodollar Loan during an Interest Period for such Loan;
    and

 a. with respect to any CAF Loans, the period commencing on the Borrowing Date
    therefor and ending on the maturity date for such CAF Loans as set forth in
    subsection 2.2(b)(i).

"Interest Rate Protection Agreement": any interest rate protection agreement,
interest rate futures contract, interest rate option, interest rate cap or other
interest rate hedge arrangement to or under which the Company or any of its
Subsidiaries is a party or a beneficiary on the date hereof or becomes a party
or a beneficiary after the date hereof.

"Issuing Bank": JPMorgan Chase Bank, in its capacity as issuer of any Letter of
Credit, or any other Bank as may be selected by the Company, with the written
consent of the Agent, such consent not to be unreasonably withheld.

"L/C Obligations": at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to subsection 3.5.

"L/C Participants": the collective reference to all the Banks other than the
Issuing Bank.

"L/C Sublimit": $100,000,000.

"Lender Affiliate": (a) any Affiliate of any Bank, (b) any Person that is
administered or managed by any Bank and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Bank
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such Bank
or by an Affiliate of such Bank or investment advisor.

"Letters of Credit": as defined in subsection 3.1(a).

"Leverage Ratio": at the last day of any full fiscal quarter of the Company, the
ratio of (a) all Indebtedness of the Company and its Subsidiaries outstanding on
such date to (b) Consolidated EBITDA for the period of four fiscal quarters of
the Company ended on such day.

"LIBOR Auction Advance Request": any CAF Loan Request requesting the CAF Loan
Banks to offer to make CAF Loans at an interest rate equal to the Applicable
LIBOR Auction Advance Rate plus or minus a margin.

"Lien": any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), or preference, priority or other
security agreement or preferential arrangement that has the same practical
effect as any of the foregoing (including, without limitation, any conditional
sale or other title retention agreement, or any financing lease having
substantially the same economic effect as any of the foregoing).

"Loan": any loan made by any Bank pursuant to this Agreement.

"Loan Documents": this Agreement, the Notes and the Applications.

"Margin Stock": as defined in Regulation U.

"Margin Stock Collateral": all Margin Stock (other than Portfolio Margin Stock)
of the Company and its Subsidiaries by which the Loans are deemed "indirectly
secured" within the meaning of Regulation U.

"Material Adverse Effect": any material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes or (c) the rights and remedies of
the Banks with respect to the Company and its Subsidiaries under any of the Loan
Documents.

"Multiemployer Plan": a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

"Non-U.S. Bank": as defined in subsection 2.15(b).

"Note": any Revolving Credit Note or CAF Loan Note.

"Other Collateral": all assets of the Company and its Subsidiaries (other than
Margin Stock) by which the Loans are deemed "indirectly secured" within the
meaning of Regulation U.

"Participants": as defined in subsection 10.6(b).

"Payment Sharing Notice": a written notice from the Company, or any Bank,
informing the Agent that an Event of Default has occurred and is continuing and
directing the Agent to allocate payments thereafter received from the Company in
accordance with subsection 2.11(c).

"PBGC": the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

"Person": an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

"Plan": at a particular time, any employee benefit plan which is covered by
Title IV of ERISA and in respect of which the Company or a Control Group Person
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an"employer" as defined in Section 3(5) of ERISA.

"Portfolio Margin Stock": Margin Stock held by Insurance Subsidiaries or HMO
Subsidiaries as portfolio investments, to which the restrictions of Section 7
shall not apply.

"Pricing Grid": the Pricing Grid set forth in Schedule II.

"Purchasing Banks": as defined in subsection 10.6(d).

"Reference Banks": JPMorgan Chase Bank, Citibank N.A., Bank of America, N.A.,
U.S. Bank National Association and Wachovia Bank, National Association.

"Register": as defined in subsection 10.6(e).

"Regulation T": Regulation T of the Board of Governors of the Federal Reserve
System.

"Regulation U": Regulation U of the Board of Governors of the Federal Reserve
System.

"Regulation X": Regulation X of the Board of Governors of the Federal Reserve
System.

"Reimbursement Obligation": the obligation of the Company to reimburse the
Issuing Bank pursuant to subsection 3.5 for amounts drawn under Letters of
Credit.

"Reorganization": with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.

"Reportable Event": any of the events set forth in Section 4043(b) of ERISA, the
occurrence of which could reasonably be expected to have a Material Adverse
Effect, other than those events as to which the thirty day notice period is
waived under subsections .22, .23, .25, .27 or .28 of PBGC Reg. Subsection 4043.

"Required Banks": (a) during the Commitment Period, Banks whose Commitment
Percentages aggregate at least 51% and (b) after the Commitments have expired or
been terminated, Banks whose outstanding Loans and L/C Obligations represent in
the aggregate at least 51% of all outstanding Loans and L/C Obligations.

"Requirement of Law": as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

"Responsible Officer": the chief executive officer, the president, any executive
or senior vice president or vice president of the Company, the chief financial
officer, treasurer or controller of the Company.

"Revolving Credit Loans": as defined in subsection 2.1(a).

"Revolving Credit Notes": as defined in subsection 2.3(e).

"Riverview Square": the office building of the Company located at 201 West Main
Street, Louisville, Kentucky 40202.

"Significant Subsidiary": means, at any particular time, any Subsidiary of the
Company that would be a "significant subsidiary" of the Company within the
meaning of Rule 1-02 under Regulation S-X promulgated by the Securities Exchange
Commission.

"Single Employer Plan": any Plan which is not a Multiemployer Plan.

"Solvent": with respect to any Person (or group of Persons) on a particular
date, that on such date (i) the fair value of the property of such Person (or
group of Persons) is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person (or group of
Persons), (ii) the present fair salable value of the assets of such Person (or
group of Persons) is not less than the amount that will be required to pay the
probable liability of such Person (or group of Persons) on its debts as they
become absolute and matured, (iii) such Person (or group of Persons) is able to
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
(or group of Persons) does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's (or group of Person's) ability
to pay as such debts and liabilities mature, (v) such Person (or group of
Persons) is not engaged in a business or a transaction, and is not about to
engage in a business or a transaction, for which such Person's (or group of
Person's) property (after giving effect to any engagement in such business or
transaction) would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person
(or group of Persons) is engaged and (vi) such Person (or group of Persons) is
solvent under all applicable HMO Regulations and Insurance Regulations. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

"Standby Letter of Credit": as defined in subsection 3.1(a).

"Subsidiary": as to any Person, a corporation of which shares of stock having
ordinary voting power (other than stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation are at the time owned, or the management of
which is otherwise controlled, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a "Subsidiary" or to "Subsidiaries" in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company.

"Synthetic Lease": each arrangement, however described, under which the obligor
accounts for its interest in the property covered thereby under GAAP as lessee
of a lease which is not a capital lease under GAAP and accounts for its interest
in the property covered thereby for Federal income tax purposes as the owner.

"Synthetic Lease Interest Components": with respect to any Person for any
period, the portion of rent paid or payable (without duplication) for such
period under Synthetic Leases for such Person that would be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13 if such
Synthetic Leases were treated as capital leases under GAAP.

"Synthetic Lease Obligation": as to any Person with respect to any Synthetic
Lease at any time of determination, the amount of the liability of such Person
in respect of such Synthetic Lease that would (if such lease was required to be
classified and accounted for as a capital lease on a balance sheet of such
Person in accordance with GAAP) be required to be capitalized on the balance
sheet of such Person at such time.

"Taxes": as defined in subsection 2.15.

"Termination Date": the date one day before the fifth anniversary of the Closing
Date (or, if such date is not a Business Day, the next preceding Business Day).

"Transfer Effective Date": as defined in each Commitment Transfer Supplement.

"Transferee": as defined in subsection 10.6(g).

"Type": as to any Revolving Credit Loan, its nature as an Alternate Base Rate
Loan or Eurodollar Loan.

"Uniform Customs": the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

"Voting Stock": of any corporation, shares of capital stock or other securities
of such corporation entitled to vote generally in the election of directors of
such corporation.

"Waterside Building": the real property located at 101 East Main Street,
Louisville, Kentucky 40202, including the building housing insurance claim
processing operations of the Company.

"Waterside Garage": the parking garage of the Company located at 201 North Brook
Street, Louisville, Kentucky 40202.

"Working Day": any Business Day on which dealings in foreign currencies and
exchange between banks may be carried on in London, England.

 1.   Other Definitional Provisions

. Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the Notes or any certificate or other
document made or delivered pursuant hereto.

 a. As used herein and in the other Loan Documents, and any certificate or other
    document made or delivered pursuant hereto or thereto, accounting terms
    relating to the Company and its Subsidiaries not defined in subsection 1.1
    and accounting terms partly defined in subsection 1.1, to the extent not
    defined, shall have the respective meanings given to them under GAAP.
 b. The words "hereof", "herein" and "hereunder" and words of similar import
    when used in this Agreement shall refer to this Agreement as a whole and not
    to any particular provision of this Agreement, and Section, subsection,
    Schedule and Exhibit references are to this Agreement unless otherwise
    specified.
 c. The meanings given to terms defined herein shall be equally applicable to
    both the singular and plural forms of such terms.

 1. AMOUNT AND TERMS OF LOANS

 2.    Revolving Credit Loans

Subject to the terms and conditions hereof, each Bank severally agrees to make
loans ("Revolving Credit Loans") to the Company from time to time during the
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Bank's Commitment Percentage of the then outstanding
L/C Obligations, does not exceed the Commitment of such Bank, provided that the
Aggregate Outstanding Extensions of Credit of all Banks shall not at any time
exceed the aggregate amount of the Commitments. During the Commitment Period the
Company may use the Commitments by borrowing, prepaying the Revolving Credit
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Credit Loans may be (i) Eurodollar Loans, (ii)
Alternate Base Rate Loans or (iii) a combination thereof, as determined by the
Company and notified to the Agent in accordance with subsection 2.1(b).
Eurodollar Loans shall be made and maintained by each Bank at its Eurodollar
Lending Office, and Alternate Base Rate Loans shall be made and maintained by
each Bank at its Domestic Lending Office.

 a. The Company may borrow under the Commitments during the Commitment Period on
    any Working Day if the borrowing is of Eurodollar Loans or on any Business
    Day if the borrowing is of Alternate Base Rate Loans; provided that the
    Company shall give the Agent irrevocable notice (which notice must be
    received by the Agent (i) prior to 11:30 A.M., New York City time three
    Working Days prior to the requested Borrowing Date, in the case of
    Eurodollar Loans, and (ii) prior to 12:00 P.M., New York City time, on the
    requested Borrowing Date, in the case of Alternate Base Rate Loans),
    specifying (A) the amount to be borrowed, (B) the requested Borrowing Date,
    (C) whether the borrowing is to be of Eurodollar Loans, Alternate Base Rate
    Loans, or a combination thereof, and (D) if the borrowing is to be entirely
    or partly of Eurodollar Loans, the length of the Interest Period therefor.
    Each borrowing pursuant to the Commitments shall be in an aggregate
    principal amount equal to the lesser of (i) $10,000,000 or a whole multiple
    of $1,000,000 in excess thereof and (ii) the then Available Commitments.
    Upon receipt of such notice from the Company, the Agent shall promptly
    notify each Bank thereof. Each Bank will make the amount of its pro rata
    share of each borrowing available to the Agent for the account of the
    Company at the office of the Agent set forth in subsection 10.2 prior to
    2:00 P.M., New York City time, on the Borrowing Date requested by the
    Company in funds immediately available to the Agent. The proceeds of all
    such Revolving Credit Loans will then be promptly made available to the
    Company by the Agent at such office of the Agent by crediting the account of
    the Company on the books of such office with the aggregate of the amounts
    made available to the Agent by the Banks.

 1.    CAF Loans

The Company may borrow CAF Loans from time to time on any Business Day (in the
case of CAF Loans made pursuant to a Fixed Rate Auction Advance Request) or any
Working Day (in the case of CAF Loans made pursuant to a LIBOR Auction Advance
Request) during the period from the Closing Date until the date occurring 14
days prior to the Termination Date in the manner set forth in this subsection
2.2 and in amounts such that the Aggregate Outstanding Extensions of Credit of
all Banks at any time shall not exceed the aggregate amount of the Commitments
at such time.

 a. The Company shall request CAF Loans by delivering a CAF Loan Request to the
    CAF Loan Agent, not later than 12:00 Noon (New York City time) four Working
    Days prior to the proposed Borrowing Date (in the case of a LIBOR Auction
    Advance Request), and not later than 10:00 A.M. (New York City time) one
    Business Day prior to the proposed Borrowing Date (in the case of a Fixed
    Rate Auction Advance Request). Each CAF Loan Request may solicit bids for
    CAF Loans in an aggregate principal amount of $10,000,000 or an integral
    multiple of $1,000,000 in excess thereof and for not more than three
    alternative maturity dates for such CAF Loans. The maturity date for each
    CAF Loan (x) if made pursuant to a Fixed Rate Auction Advance Request, shall
    be not less than 7 days nor more than 360 days after the Borrowing Date
    therefor (and in any event not after the Termination Date) and (y) if made
    pursuant to a LIBOR Auction Advance Request, shall be one, two, three, six,
    nine or twelve months after the Borrowing Date therefor (and in any event
    not after the Termination Date). The CAF Loan Agent shall promptly notify
    each CAF Loan Bank by facsimile transmission of the contents of each CAF
    Loan Request received by it.
     i.   In the case of a LIBOR Auction Advance Request, upon receipt of notice
          from the CAF Loan Agent of the contents of such CAF Loan Request, any
          CAF Loan Bank that elects, in its sole discretion, to do so, shall
          irrevocably offer to make one or more CAF Loans at the Applicable
          LIBOR Auction Advance Rate plus or minus a margin for each such CAF
          Loan determined by such CAF Loan Bank in its sole discretion. Any such
          irrevocable offer shall be made by delivering a CAF Loan Offer to the
          CAF Loan Agent, before 9:30 A.M., New York City time, three Working
          Days before the proposed Borrowing Date, setting forth the maximum
          amount of CAF Loans for each maturity date, and the aggregate maximum
          amount for all maturity dates, which such Bank would be willing to
          make (which amounts may, subject to subsection 2.2(a), exceed such CAF
          Loan Bank's Commitment) and the margin above or below the Applicable
          LIBOR Auction Advance Rate at which such CAF Loan Bank is willing to
          make each such CAF Loan; the CAF Loan Agent shall advise the Company
          before 10:00 A.M., New York City time, three Working Days before the
          proposed Borrowing Date of the contents of each such CAF Loan Offer
          received by it. If the CAF Loan Agent in its capacity as a CAF Loan
          Bank shall, in its sole discretion, elect to make any such offer, it
          shall advise the Company of the contents of its CAF Loan Offer before
          9:00 A.M., New York City time, three Working Days before the proposed
          Borrowing Date.
     ii.  In the case of a Fixed Rate Auction Advance Request, upon receipt of
          notice from the Agent of the contents of such CAF Loan Request, any
          CAF Loan Bank that elects, in its sole discretion, to do so, shall
          irrevocably offer to make one or more CAF Loans at a rate or rates of
          interest for each such CAF Loan determined by such CAF Loan Bank in
          its sole discretion. Any such irrevocable offer shall be made by
          delivering a CAF Loan Offer to the CAF Loan Agent, before 9:30 A.M.,
          New York City time, on the proposed Borrowing Date, setting forth the
          maximum amount of CAF Loans for each maturity date, and the aggregate
          maximum amount for all maturity dates, which such CAF Loan Bank would
          be willing to make (which amounts may, subject to subsection 2.2(a),
          exceed such CAF Loan Bank's Commitment) and the rate or rates of
          interest at which such CAF Loan Bank is willing to make each such CAF
          Loan; the CAF Loan Agent shall advise the Company before 10:15 A.M.,
          New York City time, on the proposed Borrowing Date of the contents of
          each such CAF Loan Offer received by it. If the CAF Loan Agent or any
          affiliate thereof in its capacity as a CAF Loan Bank shall, in its
          sole discretion, elect to make any such offer, it shall advise the
          Company of the contents of its CAF Loan Offer before 9:15 A.M., New
          York City time, on the proposed Borrowing Date.
     iii. The Company shall before 11:00 A.M., New York City time, three Working
          Days before the proposed Borrowing Date (in the case of CAF Loans
          requested by a LIBOR Auction Advance Request) and before 11:00 A.M.,
          New York City time, on the proposed Borrowing Date (in the case of CAF
          Loans requested by a Fixed Rate Auction Advance Request) either, in
          its absolute discretion:
           A. cancel such CAF Loan Request by giving the CAF Loan Agent
              telephone notice to that effect, or
           B. accept one or more of the offers made by any CAF Loan Bank or CAF
              Loan Banks pursuant to clause (ii) or clause (iii) above, as the
              case may be, by giving telephone notice to the CAF Loan Agent
              (immediately confirmed by delivery to the CAF Loan Agent of a CAF
              Loan Confirmation) of the amount of CAF Loans for each relevant
              maturity date to be made by each CAF Loan Bank (which amount for
              each such maturity date shall be equal to or less than the maximum
              amount for such maturity date specified in the CAF Loan Offer of
              such CAF Loan Bank, and for all maturity dates included in such
              CAF Loan Offer shall be equal to or less than the aggregate
              maximum amount specified in such CAF Loan Offer for all such
              maturity dates) and reject any remaining offers made by CAF Loan
              Banks pursuant to clause (ii) or clause (iii) above, as the case
              may be; provided, however, that (x) the Company may not accept
              offers for CAF Loans for any maturity date in an aggregate
              principal amount in excess of the maximum principal amount
              requested in the related CAF Loan Request, (y) if the Company
              accepts any of such offers, it must accept offers strictly based
              upon pricing for such relevant maturity date and no other criteria
              whatsoever and (z) if two or more CAF Loan Banks submit offers for
              any maturity date at identical pricing and the Company accepts any
              of such offers but does not wish to borrow the total amount
              offered by such CAF Loan Banks with such identical pricing, the
              Company shall accept offers from all of such CAF Loan Banks in
              amounts allocated among them pro rata according to the amounts
              offered by such CAF Loan Banks (or as nearly pro rata as shall be
              practicable after giving effect to the requirement that CAF Loans
              made by a CAF Loan Bank on a Borrowing Date for each relevant
              maturity date shall be in a principal amount of $5,000,000 or an
              integral multiple of $1,000,000 in excess thereof provided that if
              the number of CAF Loan Banks that submit offers for any maturity
              date at identical pricing is such that, after the Company accepts
              such offers pro rata in accordance with the foregoing, the CAF
              Loans to be made by such CAF Loan Banks would be less than
              $5,000,000 principal amount, the number of such CAF Loan Banks
              shall be reduced by the CAF Loan Agent by lot until the CAF Loans
              to be made by such remaining CAF Loan Banks would be in a
              principal amount of $5,000,000 or an integral multiple of
              $1,000,000 in excess thereof).
    
     iv.  If the Company notifies the CAF Loan Agent that a CAF Loan Request is
          cancelled pursuant to clause (iv)(A) above, the CAF Loan Agent shall
          give prompt, but in no event more than one hour later, telephone
          notice thereof to the CAF Loan Banks, and the CAF Loans requested
          thereby shall not be made.
     v.   If the Company accepts pursuant to clause (iv)(B) above one or more of
          the offers made by any CAF Loan Bank or CAF Loan Banks, the CAF Loan
          Agent shall promptly, but in no event more than one hour later, notify
          each CAF Loan Bank which has made such an offer of the aggregate
          amount of such CAF Loans to be made on such Borrowing Date for each
          maturity date and of the acceptance or rejection of any offers to make
          such CAF Loans made by such CAF Loan Bank. Each CAF Loan Bank which is
          to make a CAF Loan shall, before 12:00 Noon, New York City time, on
          the Borrowing Date specified in the CAF Loan Request applicable
          thereto, make available to the Agent at its office set forth in
          subsection 10.2 the amount of CAF Loans to be made by such CAF Loan
          Bank, in immediately available funds. The Agent will make such funds
          available to the Company as soon as practicable on such date at the
          Agent's aforesaid address. As soon as practicable after each Borrowing
          Date, the Agent shall notify each Bank of the aggregate amount of CAF
          Loans advanced on such Borrowing Date and the respective maturity
          dates thereof.

 b. Within the limits and on the conditions set forth in this subsection 2.2,
    the Company may from time to time borrow under this subsection 2.2, repay
    pursuant to subsection 2.3, and reborrow under this subsection 2.2.

 1.    Repayment of Loans; Evidence of Debt

The Company hereby unconditionally promises to pay to the Agent for the account
of each Bank (i) the then unpaid principal amount of each Revolving Credit Loan
of such Bank on the Termination Date (or such earlier date on which the Loans
become due and payable pursuant to Section 8), and (ii) the principal amount of
each CAF Loan made by such Bank on the maturity date therefor as set forth in
the CAF Loan Request for such CAF Loan (or on such earlier date on which the
Loans become due and payable pursuant to Section 8). The Company hereby further
agrees to pay interest on the unpaid principal amount of the Loans from time to
time outstanding from the date hereof until payment in full thereof at the rates
per annum, and on the dates, set forth in subsection 2.8.

 a. Each Bank shall maintain in accordance with its usual practice an account or
    accounts evidencing indebtedness of the Company to such Bank resulting from
    each Loan of such Bank from time to time, including the amounts of principal
    and interest payable and paid to such Bank from time to time under this
    Agreement.
 b. The Agent shall maintain the Register pursuant to subsection 10.6(e), and a
    subaccount therein for each Bank, in which shall be recorded (i) (A) the
    amount of each Revolving Credit Loan made hereunder, the Type thereof and
    each Interest Period applicable thereto and (B) the amount of each CAF Loan
    made by such Bank, the maturity date therefor as set forth in the CAF Loan
    Request for such CAF Loan, the interest rate applicable thereto and each
    Interest Payment Date applicable thereto, (ii) the amount of any principal
    or interest due and payable or to become due and payable from the Company to
    each Bank hereunder and (iii) both the amount of any sum received by the
    Agent hereunder from the Company and each Bank's share thereof.
 c. The entries made in the Register and the accounts of each Bank maintained
    pursuant to subsection 2.3(b) shall, to the extent permitted by applicable
    law, be prima facie evidence of the existence and amounts of the obligations
    of the Company therein recorded; provided, however, that the failure of any
    Bank or the Agent to maintain the Register or any such account, or any error
    therein, shall not in any manner affect the obligation of the Company to
    repay (with applicable interest) the Loans made to such Company by such Bank
    in accordance with the terms of this Agreement.
 d. The Company agrees that, upon the request to the Agent by any Bank, the
    Company will execute and deliver to such Bank (i) a promissory note of the
    Company evidencing the Revolving Credit Loans of such Bank, substantially in
    the form of Exhibit A with appropriate insertions as to payee, date and
    principal amount (a "Revolving Credit Note"), (ii) a promissory note of the
    Company evidencing the initial CAF Loan or Loans of such Bank, substantially
    in the form of Exhibit B with appropriate insertions (a "Grid CAF Loan
    Note"), and/or (iii) a promissory note of the Company evidencing amounts
    advanced by such Bank pursuant to subsection 2.2 which have the same
    maturity date and interest rate as amounts advanced by such Bank evidenced
    by a Grid CAF Loan Note and which such Bank wishes to constitute more than
    one CAF Loan (which principal amounts shall not be less than $5,000,000 for
    any such CAF Loans), substantially in the form of Exhibit C with appropriate
    insertions (an "Individual CAF Loan Note"). Upon a Bank's receipt of an
    Individual CAF Loan Note evidencing a CAF Loan, such Bank shall endorse on
    the schedule attached to its Grid CAF Loan Note the transfer of such CAF
    Loan from such Grid CAF Loan Note to such Individual CAF Loan Note.

 1.    Fees

The Company agrees to pay to the Agent, for the account of each Bank, on the
last day of each fiscal quarter and on the Termination Date, a facility fee in
respect of the average daily amount of the Commitment of such Bank during such
fiscal quarter. Such fee shall be computed at the applicable rate per annum set
forth in the Pricing Grid.

 a. The Company agrees to pay to the Agent, for the account of each Bank, a
    utilization fee for each Excess Utilization Day at a rate per annum equal to
    0.125% on the amount of such Bank's Aggregate Outstanding Extensions of
    Credit on such Excess Utilization Day. Any accrued utilization fees shall be
    payable in arrears on the last day of March, June, September and December of
    each year, commencing on the first such date to occur after the date hereof;
    provided that any utilization fees accruing after the date on which the
    Commitments terminate shall be payable on demand. All utilization fees shall
    be computed on the basis of a year of 360 days and shall be payable for the
    actual number of days elapsed (including the first day but excluding the
    last day).
 b. The Company agrees to pay to the Agent the other fees in the amounts, and on
    the dates, agreed to by the Company and the Agent in the fee letter, dated
    July 29, 2004, between the Agent and the Company. The Agent will distribute
    to the Banks their respective portions of upfront fees paid by the Company
    to the Agent, as agreed between the Agent and each Bank.

 1.    Termination or Reduction of Commitments

    The Company shall have the right, upon not less than five Business Days'
    notice to the Agent, to terminate the Commitments or, from time to time, to
    reduce ratably the amount of the Commitments, provided that no such
    termination or reduction shall be permitted if, after giving effect thereto
    and to any prepayments of the Loans made on the effective date thereof, the
    then outstanding principal amount of the Loans, when added to the then L/C
    Obligations, would exceed the amount of the Commitments then in effect. Any
    such reduction shall be in an amount of $10,000,000 or a whole multiple of
    $1,000,000 in excess thereof, and shall reduce permanently the amount of the
    Commitments then in effect.

 2.    Optional Prepayments

    The Company may at any time and from time to time, prepay the Revolving
    Credit Loans, in whole or in part, without premium or penalty (subject to
    the provisions of subsection 2.16), upon at least three Business Days'
    irrevocable notice to the Agent in the case of Eurodollar Loans and one
    Business Day's irrevocable notice to the Agent in the case of Alternate Base
    Rate Loans, specifying the date and amount of prepayment and whether the
    prepayment is of Eurodollar Loans or Alternate Base Rate Loans or a
    combination thereof, and if of a combination thereof, the amount of
    prepayment allocable to each. Upon receipt of such notice the Agent shall
    promptly notify each Bank thereof. If such notice is given, the payment
    amount specified in such notice shall be due and payable on the date
    specified therein, together with accrued interest to such date on the amount
    prepaid. Partial prepayments shall be in an aggregate principal amount of
    $5,000,000, or a whole multiple thereof, and may only be made if, after
    giving effect thereto, subsection 2.7(c) shall not have been contravened.

 3.    Conversion Options; Minimum Amount of Loans.

 a. The Company may elect from time to time to convert Eurodollar Loans to
    Alternate Base Rate Loans by giving the Agent at least two Business Days'
    prior irrevocable notice of such election (given before 10:00 A.M., New York
    City time, on the date on which such notice is required), provided that any
    such conversion of Eurodollar Loans shall, subject to the fourth following
    sentence, only be made on the last day of an Interest Period with respect
    thereto. The Company may elect from time to time to convert Alternate Base
    Rate Loans to Eurodollar Loans by giving the Agent at least three Working
    Days' prior irrevocable notice of such election (given before 11:30 A.M.,
    New York City time, on the date on which such notice is required). Upon
    receipt of such notice, the Agent shall promptly notify each Bank thereof.
    Promptly following the date on which such conversion is being made each Bank
    shall take such action as is necessary to transfer its portion of such
    Revolving Credit Loans to its Domestic Lending Office or its Eurodollar
    Lending Office, as the case may be. All or any part of outstanding
    Eurodollar Loans and Alternate Base Rate Loans may be converted as provided
    herein, provided that, unless the Required Banks otherwise agree, (i) no
    Revolving Credit Loan may be converted into a Eurodollar Loan when any Event
    of Default has occurred and is continuing, (ii) partial conversions shall be
    in an aggregate principal amount of $5,000,000 or a whole multiple thereof,
    and (iii) any such conversion may only be made if, after giving effect
    thereto, subsection 2.7(c) shall not have been contravened.
 b. Any Eurodollar Loans may be continued as such upon the expiration of an
    Interest Period with respect thereto by compliance by the Company with the
    notice provisions contained in subsection 2.7(a); provided that, unless the
    Required Banks otherwise agree, no Eurodollar Loan may be continued as such
    when any Event of Default has occurred and is continuing, but shall be
    automatically converted to an Alternate Base Rate Loan on the last day of
    the then current Interest Period with respect thereto. The Agent shall
    notify the Banks promptly that such automatic conversion contemplated by
    this subsection 2.7(b) will occur.
 c. All borrowings, conversions, payments, prepayments and selection of Interest
    Periods hereunder shall be in such amounts and be made pursuant to such
    elections so that, after giving effect thereto, the aggregate principal
    amount of the Loans comprising any Eurodollar Tranche shall not be less than
    $10,000,000. At no time shall there be more than six Eurodollar Tranches.

 1.    Interest Rate and Payment Dates for Loans

The Eurodollar Loans comprising each Eurodollar Tranche shall bear interest for
each day during each Interest Period with respect thereto on the unpaid
principal amount thereof at a rate per annum equal to the Eurodollar Rate plus
the Applicable Margin.

 a. Alternate Base Rate Loans shall bear interest for each day from and
    including the date thereof on the unpaid principal amount thereof at a rate
    per annum equal to the Alternate Base Rate plus the Applicable Margin.
 b. CAF Loans shall bear interest from the Borrowing Date to the maturity date
    therefor as set forth in the CAF Loan Request for such CAF Loan on the
    unpaid principal amount thereof at the rate of interest determined pursuant
    to subsection 2.2(b).
 c. If all or a portion of the (i) principal amount of any Loans, (ii) any
    interest payable thereon or (iii) any fee or other amount payable hereunder
    shall not be paid when due (whether at the stated maturity, by acceleration
    or otherwise), such overdue amount shall bear interest at a rate per annum
    which is 2% above the Alternate Base Rate from the date of such non-payment
    until paid in full (after as well as before judgment). If all or a portion
    of the principal amount of any Loans shall not be paid when due (whether at
    stated maturity, by acceleration or otherwise), each Eurodollar Loan shall,
    unless the Required Banks otherwise agree, be converted to an Alternate Base
    Rate Loan at the end of the last Interest Period with respect thereto.
 d. Interest shall be payable in arrears on each Interest Payment Date.

 1.    Computation of Interest and Fees

Interest in respect of Alternate Base Rate Loans shall be calculated on the
basis of a (i) 365-day (or 366-day, as the case may be) year for the actual days
elapsed when such Alternate Base Rate Loans are based on the Prime Rate, and
(ii) a 360-day year for the actual days elapsed when based on the Base CD Rate
or the Federal Funds Effective Rate. Interest in respect of Eurodollar Loans and
CAF Loans shall be calculated on the basis of a 360-day year for the actual days
elapsed. The Agent shall as soon as practicable notify the Company and the Banks
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Revolving Credit Loan resulting from a change in the Alternate Base Rate or the
Applicable Margin or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change in the
Alternate Base Rate is announced, such Applicable Margin changes as provided
herein or such change in the Eurocurrency Reserve Requirements shall become
effective, as the case may be. The Agent shall as soon as practicable notify the
Company and the Banks of the effective date and the amount of each such change.

 a. Each determination of an interest rate by the Agent pursuant to any
    provision of this Agreement shall be conclusive and binding on the Company
    and the Banks in the absence of manifest error. The Agent shall, at the
    request of the Company, deliver to the Company a statement showing the
    quotations used by the Agent in determining any interest rate pursuant to
    subsection 2.8.
 b. If any Reference Bank's Commitment shall terminate (otherwise than on
    termination of all the Commitments), or its Revolving Credit Loans shall be
    assigned for any reason whatsoever, such Reference Bank shall thereupon
    cease to be a Reference Bank, and if, as a result of the foregoing, there
    shall only be one Reference Bank remaining, then the Agent (after
    consultation with the Company and the Banks) shall, by notice to the Company
    and the Banks, designate another Bank as a Reference Bank so that there
    shall at all times be at least two Reference Banks.
 c. Each Reference Bank shall use its best efforts to furnish quotations of
    rates to the Agent as contemplated hereby. If any of the Reference Banks
    shall be unable or otherwise fails to supply such rates to the Agent upon
    its request, the rate of interest shall be determined on the basis of the
    quotations of the remaining Reference Banks or Reference Bank.
 d. Facility fees shall be computed on the basis of a 365-day year for the
    actual days elapsed.

 1.   Inability to Determine Interest Rate

In the event that:

 i.   the Agent shall have determined in its reasonable judgment (which
      determination shall be conclusive and binding upon the Company) that, by
      reason of circumstances affecting the interbank eurodollar market
      generally, adequate and reasonable means do not exist for ascertaining the
      Eurodollar Rate for any requested Interest Period;
 ii.  only one of the Reference Banks is able to obtain bids for its Dollar
      deposits for such Interest Period in the manner contemplated by the term
      "Eurodollar Rate"; or
 iii. the Agent shall have received notice prior to the first day of such
      Interest Period from Banks constituting the Required Banks that the
      interest rate determined pursuant to subsection 2.8(a) for such Interest
      Period does not accurately reflect the cost to such Banks (as conclusively
      certified by such Banks) of making or maintaining their affected Loans
      during such Interest Period;

with respect to (A) proposed Revolving Credit Loans that the Company has
requested be made as Eurodollar Loans, (B) Eurodollar Loans that will result
from the requested conversion of Alternate Base Rate Loans into Eurodollar Loans
or (C) the continuation of Eurodollar Loans beyond the expiration of the then
current Interest Period with respect thereto, the Agent shall forthwith give
facsimile or telephonic notice of such determination to the Company and the
Banks at least one day prior to, as the case may be, the requested Borrowing
Date for such Eurodollar Loans, the conversion date of such Loans or the last
day of such Interest Period. If such notice is given (x) any requested
Eurodollar Loans shall be made as Alternate Base Rate Loans, (y) any Alternate
Base Rate Loans that were to have been converted to Eurodollar Loans shall be
continued as Alternate Base Rate Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period with
respect thereto, to Alternate Base Rate Loans. Until such notice has been
withdrawn by the Agent, no further Eurodollar Loans shall be made, nor shall the
Company have the right to convert Alternate Base Rate Loans to Eurodollar Loans.
The Agent shall withdraw such notice upon its determination that the event or
events which gave rise to such notice no longer exist.

 1.   Pro Rata Borrowings and Payments

Each borrowing by the Company of Revolving Credit Loans shall be made ratably
from the Banks in accordance with their Commitment Percentages.

 a. Whenever any payment received by the Agent under this Agreement or any Note
    is insufficient to pay in full all amounts then due and payable to the Agent
    and the Banks under this Agreement and the Notes, and the Agent has not
    received a Payment Sharing Notice (or if the Agent has received a Payment
    Sharing Notice but the Event of Default specified in such Payment Sharing
    Notice has been cured or waived), such payment shall be distributed and
    applied by the Agent and the Banks in the following order: first, to the
    payment of fees and expenses due and payable to the Agent under and in
    connection with this Agreement; second, to the payment of all expenses due
    and payable under subsection 10.5(a), ratably among the Banks in accordance
    with the aggregate amount of such payments owed to each such Bank; third, to
    the payment of fees due and payable under (i) subsection 2.4, ratably among
    the Banks in accordance with their Commitment Percentages, (ii) the first
    sentence of subsection 3.3(a) ratably among the L/C Participants in
    accordance with their Commitment Percentage and (iii) the second sentence of
    subsection 3.3(a) to the Issuing Bank; fourth, to the payment of interest
    then due and payable on the Loans, ratably among the Banks in accordance
    with the aggregate amount of interest owed to each such Bank; and fifth, to
    the payment of the principal amount of the Loans which is then due and
    payable, ratably among the Banks in accordance with the aggregate principal
    amount owed to each such Bank.
 b. After the Agent has received a Payment Sharing Notice which remains in
    effect, all payments received by the Agent under this Agreement or any Note
    shall be distributed and applied by the Agent and the Banks in the following
    order: first, to the payment of all amounts described in clauses first
    through third of the foregoing paragraph (b), in the order set forth
    therein; and second, to the payment of the interest accrued on and the
    principal amount of all of the Loans, regardless of whether any such amount
    is then due and payable, ratably among the Banks in accordance with the
    aggregate accrued interest plus the aggregate principal amount owed to such
    Bank.
 c. All payments (including prepayments) to be made by the Company on account of
    principal, interest and fees shall be made without set-off or counterclaim
    and shall be made to the Agent, for the account of the Banks, at the Agent's
    office set forth in subsection 10.2, in lawful money of the United States of
    America and in immediately available funds. The Agent shall distribute such
    payments to the Banks promptly upon receipt in like funds as received. If
    any payment hereunder (other than payments on the CAF Loans made pursuant to
    a LIBOR Auction Advance Request) becomes due and payable on a day other than
    a Business Day, such payment shall be extended to the next succeeding
    Business Day, and, with respect to payments of principal, interest thereon
    shall be payable at the then applicable rate during such extension. If any
    payment on a CAF Loan made pursuant to a LIBOR Auction Advance Request
    becomes due and payable on a day other than a Working Day, the maturity
    thereof shall be extended to the next succeeding Working Day unless the
    result of such extension would be to extend such payment into another
    calendar month in which event such payment shall be made on the immediately
    preceding Working Day.
 d. Unless the Agent shall have been notified in writing by any Bank prior to a
    Borrowing Date that such Bank will not make the amount which would
    constitute its Commitment Percentage of the borrowing of Revolving Credit
    Loans on such date available to the Agent, the Agent may assume that such
    Bank has made such amount available to the Agent on such Borrowing Date, and
    the Agent may, in reliance upon such assumption, make available to the
    Company a corresponding amount. If such amount is made available to the
    Agent on a date after such Borrowing Date, such Bank shall pay to the Agent
    on demand an amount equal to the product of (i) the daily average Federal
    Funds Effective Rate during such period as quoted by the Agent, times (ii)
    the amount of such Bank's Commitment Percentage of such borrowing, times
    (iii) a fraction the numerator of which is the number of days that elapse
    from and including such Borrowing Date to the date on which such Bank's
    Commitment Percentage of such borrowing shall have become immediately
    available to the Agent and the denominator of which is 360. A certificate of
    the Agent submitted to any Bank with respect to any amounts owing under this
    subsection 2.11(e) shall be conclusive, absent manifest error. If such
    Bank's Commitment Percentage of such borrowing is not in fact made available
    to the Agent by such Bank within three Business Days of such Borrowing Date,
    the Agent shall be entitled to recover such amount with interest thereon at
    the rate per annum applicable to Alternate Base Rate Loans hereunder, on
    demand, from the Company.

 1.   Illegality

    . Notwithstanding any other provisions herein, if after the date hereof the
    adoption of or any change in any Requirement of Law or in the interpretation
    or application thereof shall make it unlawful for any Bank to make or
    maintain Eurodollar Loans as contemplated by this Agreement, (a) the Bank
    shall, within 30 Working Days after it becomes aware of such fact, notify
    the Company, through the Agent, of such fact, (b) the commitment of such
    Bank hereunder to make Eurodollar Loans or convert Alternate Base Rate Loans
    to Eurodollar Loans shall forthwith be cancelled and (c) such Bank's
    Revolving Credit Loans then outstanding as Eurodollar Loans, if any, shall
    be converted automatically to Alternate Base Rate Loans on the respective
    last days of the then current Interest Periods for such Revolving Credit
    Loans or within such earlier period as required by law. Each Bank shall take
    such action as may be reasonably available to it without material legal or
    financial disadvantage (including changing its Eurodollar Lending Office) to
    prevent the adoption of or any change in any such Requirement of Law from
    becoming applicable to it.

 2.   Requirements of Law

. If after the date hereof the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof or compliance by any Bank
with any request or directive (whether or not having the force of law) after the
date hereof from any central bank or other Governmental Authority:

 i.   shall subject any Bank to any tax of any kind whatsoever (other than a
      withholding tax) with respect to this Agreement, any Revolving Credit
      Note, any Letter of Credit, any Application or any Eurodollar Loans made
      by it, or change the basis of taxation of payments to such Bank of
      principal, facility fee, interest or any other amount payable hereunder in
      respect of Revolving Credit Loans (except for changes in the rate of tax
      on the overall net income of such Bank);
 ii.  shall impose, modify or hold applicable any reserve, special deposit,
      compulsory loan or similar requirement against assets held by, or deposits
      or other liabilities in or for the account of, advances or loans by, or
      other credit extended by, or any other acquisition of funds by, any office
      of such Bank which are not otherwise included in the determination of the
      Eurodollar Rate hereunder; or
 iii. shall impose on such Bank any other condition;

and the result of any of the foregoing is to increase the cost to such Bank, by
any amount which such Bank reasonably deems to be material, of making, renewing
or maintaining advances or extensions of credit (including, without limitation,
issuing or participating in Letters of Credit) or to reduce any amount
receivable hereunder, in each case, in respect thereof, then, in any such case,
the Company shall promptly pay such Bank, upon its demand, any additional
amounts necessary to compensate such Bank for such additional cost or reduced
amount receivable; provided, however, that notwithstanding anything contained in
this subsection 2.13(a) to the contrary, such Bank shall not be entitled to
receive any amounts pursuant to this subsection 2.13(a) that it is also entitled
to pursuant to subsection 2.15(a). If a Bank becomes entitled to claim any
additional amounts pursuant to this subsection 2.13(a), it shall, within 30
Business Days after it becomes aware of such fact, notify the Company, through
the Agent, of the event by reason of which it has become so entitled. A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by such Bank, through the Agent, to the Company shall be
conclusive in the absence of manifest error. Each Bank shall take such action as
may be reasonably available to it without legal or financial disadvantage
(including changing its Eurodollar Lending Office) to prevent any such
Requirement of Law or change from becoming applicable to it. This covenant shall
survive the termination of this Agreement and payment of the outstanding
Revolving Credit Notes and all other amounts payable hereunder.

 1. In the event that after the date hereof a Bank is required to maintain
    reserves of the type contemplated by the definition of "Eurocurrency Reserve
    Requirements", such Bank may require the Company to pay, promptly after
    receiving notice of the amount due, additional interest on the related
    Eurodollar Loan of such Bank at a rate per annum determined by such Bank up
    to but not exceeding the excess of (i) (A) the applicable Eurodollar Rate
    divided by (B) one minus the Eurocurrency Reserve Requirements over (ii) the
    applicable Eurodollar Rate. Any Bank wishing to require payment of any such
    additional interest on account of any of its Eurodollar Loans shall notify
    the Company no more than 30 Working Days after each date on which interest
    is payable on such Eurodollar Loan of the amount then due it under this
    subsection 2.13(b), in which case such additional interest on such
    Eurodollar Loan shall be payable to such Bank at the place indicated in such
    notice. Each such notification shall be accompanied by such information as
    the Company may reasonably request.

 1.   Capital Adequacy

    . If any Bank shall have determined that after the date hereof the adoption
    of or any change in any Requirement of Law regarding capital adequacy or in
    the interpretation or application thereof or compliance by such Bank or any
    corporation controlling such Bank with any request or directive after the
    date hereof regarding capital adequacy (whether or not having the force of
    law) from any central bank or Governmental Authority, does or shall have the
    effect of reducing the rate of return on such Bank's or such corporation's
    capital as a consequence of its obligations hereunder or under any Letter of
    Credit to a level below that which such Bank or such corporation could have
    achieved but for such adoption, change or compliance (taking into
    consideration such Bank's or such corporation's policies with respect to
    capital adequacy) by an amount which is reasonably deemed by such Bank to be
    material, then from time to time, promptly after submission by such Bank,
    through the Agent, to the Company of a written request therefor (such
    request shall include details reasonably sufficient to establish the basis
    for such additional amounts payable and shall be submitted to the Company
    within 30 Working Days after it becomes aware of such fact), the Company
    shall promptly pay to such Bank such additional amount or amounts as will
    compensate such Bank for such reduction. The agreements in this subsection
    2.14 shall survive the termination of this Agreement and payment of the
    Loans and the Notes and all other amounts payable hereunder.

 2.   Taxes

. All payments made by the Company under this Agreement shall be made free and
clear of, and without reduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority excluding, in the case of the
Agent and each Bank, net income and franchise taxes imposed on the Agent or such
Bank by the jurisdiction under the laws of which the Agent or such Bank is
organized or any political subdivision or taxing authority thereof or therein,
or by any jurisdiction in which such Bank's Domestic Lending Office or
Eurodollar Lending Office, as the case may be, is located or any political
subdivision or taxing authority thereof or therein (all such non-excluded taxes,
levies, imposts, deductions, charges or withholdings being hereinafter called
"Taxes"). If any Taxes are required to be withheld from any amounts payable to
the Agent or any Bank hereunder or under the Notes, the amounts so payable to
the Agent or such Bank shall be increased to the extent necessary to yield to
the Agent or such Bank (after payment of all Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement and the Notes. Whenever any Taxes are payable by the Company, as
promptly as possible thereafter, the Company shall send to the Agent for its own
account or for the account of such Bank, as the case may be, a certified copy of
an original official receipt that is received by the Company showing payment
thereof (or, if no official receipt is received by the Company, a statement of
the Company indicating payment thereof). If the Company fails to pay any Taxes
when due to the appropriate taxing authority or fails to remit to the Agent the
required receipts or other required documentary evidence, the Company shall
indemnify the Agent and the Banks for any incremental taxes, interest or
penalties that may become payable by the Agent or any Bank as a result of any
such failure, except to the extent such failure is attributable to a failure by
a Non-U.S. Bank to comply with the form delivery and notice requirements of
paragraph (b) below.

 a. Each Bank (or Transferee) that is not a citizen or resident of the United
    States of America, a corporation, partnership or other entity created or
    organized in or under the laws of the United States of America (or any
    jurisdiction thereof), or any estate or trust that is subject to federal
    income taxation regardless of the source of its income (a "Non-U.S. Bank")
    shall deliver to the Company and the Agent (or, in the case of a
    Participant, to the Bank from which the related participation shall have
    been purchased) two copies of either U.S. Internal Revenue Service Form
    W-8BEN or Form W-8ECI, or any subsequent versions thereof or successors
    thereto, properly completed and duly executed by such Non-U.S. Bank claiming
    complete exemption from, U.S. federal withholding tax on all payments by the
    Company under this Agreement and the other Loan Documents. Such forms shall
    be delivered by each Non-U.S. Bank on or before the date it becomes a party
    to this Agreement (or, in the case of any Participant, on or before the date
    such Participant purchases the related participation). In addition, each
    Non-U.S. Bank shall deliver such forms promptly upon the obsolescence or
    invalidity of any form previously delivered by such Non-U.S. Bank. Each
    Non-U.S. Bank shall promptly notify the Company at any time it determines
    that it is no longer in a position to provide any previously delivered
    certificate to the Company (or any other form of certification adopted by
    the U.S. taxing authorities for such purpose). Notwithstanding any other
    provision of this paragraph, a Non-U.S. Bank shall not be required to
    deliver any form pursuant to this paragraph that such Non-U.S. Bank is not
    legally able to deliver, provided, however, that in the event that the
    failure to be able to deliver such form is not attributable to a change in
    law, the Company shall be relieved of the obligation to make additional
    payments under subsection 2.15(a) above.
 b. The agreements in subsection 2.15 shall survive the termination of this
    Agreement and the payment of the Loans and all other amounts payable
    hereunder.

 1.    Indemnity

    . The Company agrees to indemnify each Bank and to hold each Bank harmless
    from any loss or expense (other than any loss of anticipated margin or
    profit) which such Bank may sustain or incur as a consequence of (a) default
    by the Company in payment when due of the principal amount of or interest on
    any Eurodollar Loans of such Bank, (b) default by the Company in making a
    borrowing or conversion after the Company has given a notice of borrowing in
    accordance with subsection 2.1(b) or a notice of continuation or conversion
    pursuant to subsection 2.7, (c) default by the Company in making any
    prepayment after the Company has given a notice in accordance with
    subsection 2.6 or (d) the making of a prepayment of a Eurodollar Loan on a
    day which is not the last day of an Interest Period with respect thereto,
    including, without limitation, in each case, any such loss or expense
    arising from the reemployment of funds obtained by it to maintain its
    Eurodollar Loans hereunder or from fees payable to terminate the deposits
    from which such funds were obtained. Any Bank claiming any amount under this
    subsection 2.16 shall provide calculations, in reasonable detail, of the
    amount of its loss or expense. This covenant shall survive termination of
    this Agreement and payment of the outstanding Loans and all other amounts
    payable hereunder.

 2.   Application of Proceeds of Loans

    . Subject to the provisions of the following sentence, the Company may use
    the proceeds of the Loans for any lawful general corporate purpose,
    including acquisitions. The Company will not, directly or indirectly, apply
    any part of the proceeds of any such Loan for the purpose of "purchasing" or
    "carrying" any Margin Stock within the respective meanings of each of the
    quoted terms under Regulation U, or to refund any indebtedness incurred for
    such purpose, provided that the Company may use the proceeds of Loans for
    such purposes, if such usage does not violate Regulation U as now and from
    time to time hereafter in effect.

 3.   Notice of Certain Circumstances; Assignment of Commitments Under Certain
    Circumstances

. Any Bank claiming any additional amounts payable pursuant to subsections 2.13,
2.14 or 2.15 or exercising its rights under subsection 2.12, shall, in
accordance with the respective provisions thereof, provide notice to the Company
and the Agent. Such notice to the Company and the Agent shall include details
reasonably sufficient to establish the basis for such additional amounts payable
or the rights to be exercised by the Bank.

 a. Any Bank claiming any additional amounts payable pursuant to subsections
    2.13, 2.14 or 2.15 or exercising its rights under subsection 2.12, shall use
    reasonable efforts (consistent with legal and regulatory restrictions) to
    file any certificate or document requested by the Company or to change the
    jurisdiction of its applicable lending office if the making of such filing
    or change would avoid the need for or reduce the amount of any such
    additional amounts which may thereafter accrue or avoid the circumstances
    giving rise to such exercise and would not, in the reasonable determination
    of such Bank, be otherwise disadvantageous in any material respect to such
    Bank.
 b. In the event that the Company shall be required to make any additional
    payments to any Bank pursuant to subsections 2.13, 2.14 or 2.15 or any Bank
    shall exercise its rights under subsection 2.12, the Company shall have the
    right at its own expense, upon notice to such Bank and the Agent, to require
    such Bank to transfer and to assign without recourse (in accordance with and
    subject to the terms of subsection 10.6) all its interest, rights and
    obligations under this Agreement to another financial institution (including
    any Bank) acceptable to the Agent (which approval shall not be unreasonably
    withheld) which shall assume such obligations; provided that (i) no such
    assignment shall conflict with any Requirement of Law and (ii) such assuming
    financial institution shall pay to such Bank in immediately available funds
    on the date of such assignment the outstanding principal amount of such
    Bank's Loans together with accrued interest thereon and all other amounts
    accrued for its account or owed to it hereunder, including, but not limited
    to additional amounts payable under subsections 2.4, 2.12, 2.13, 2.14, 2.15
    and 2.16.

 1.   Regulation U

. If at any time the Company shall use the proceeds of any Loans for the purpose
of "purchasing" or "carrying" any Margin Stock within the respective meanings of
each of the quoted terms under Regulation U, or to refund any indebtedness
incurred for such purpose, and, after giving effect to such purchase or refund,
more than 25% of the value (determined in accordance with Regulation U) of the
assets subject to the restrictions of Section 7 would be represented by Margin
Stock, the Company shall give notice thereof to the Agent and the Banks, and
thereafter the Loans made by each Bank shall at all times be treated for
purposes of Regulation U as two separate extensions of credit (the "A Credit"
and the "B Credit" of such Bank and, collectively, the "A Credits" and the "B
Credits"), as follows:

 i.  the aggregate amount of the A Credit of such Bank shall be an amount equal
     to such Bank's pro rata share (based on the amount of its Commitment
     Percentage) of the maximum loan value (as determined in accordance with
     Regulation U), of all Margin Stock Collateral; and
 ii. the aggregate amount of the B Credit of such Bank shall be an amount equal
     to such Bank's pro rata share (based on the amount of its Commitment
     Percentage) of all Loans outstanding hereunder minus such Bank's A Credit.

In the event that any Margin Stock Collateral is acquired or sold, the amount of
the A Credit of such Bank shall be adjusted (if necessary), to the extent
necessary by prepayment, to an amount equal to such Bank's pro rata share (based
on the amount of its Commitment Percentage) of the maximum loan value
(determined in accordance with Regulation U) as of the date of such acquisition
or sale) of the Margin Stock Collateral immediately after giving effect to such
acquisition or sale. Nothing contained in this subsection 2.19 shall be deemed
to permit any sale of Margin Stock Collateral in violation of any other
provisions of this Agreement.

 1. Each Bank will maintain its records to identify the A Credit of such Bank
    and the B Credit of such Bank, and, solely for the purposes of complying
    with Regulation U, the A and B Credits shall be treated as separate
    extensions of credit. Each Bank hereby represents and warrants that the loan
    value of the Other Collateral is sufficient for such Bank to lend its pro
    rata share of the B Credit.
 2. The benefits of the indirect security in Margin Stock Collateral created by
    any provisions of this Agreement shall be allocated first to the benefit and
    security of the payment of the principal of and interest on the A Credits of
    the Banks and of all other amounts payable by the Company under this
    Agreement in connection with the A Credits (collectively, the "A Credit
    Amounts") and second, only after the payment in full of the A Credit
    Amounts, to the benefit and security of the payment of the principal of and
    interest on the B Credits of the Banks and of all other amounts payable by
    the Company under this Agreement in connection with the B Credits
    (collectively, the "B Credit Amounts"). The benefits of the indirect
    security in Other Collateral created by any provisions of this Agreement,
    shall be allocated first to the benefit and security of the payment of the B
    Credit Amounts and second, only after the payment in full of the B Credit
    Amounts, to the benefit and security of the payment of the A Credit Amounts.
 3. The Company shall furnish to each Bank at the time of each acquisition and
    sale of Margin Stock Collateral such information and documents as the Agent
    or such Bank may require to determine the A and B Credits, and at any time
    and from time to time, such other information and documents as the Agent or
    such Bank may reasonably require to determine compliance with Regulation U.
 4. Each Bank shall be responsible for its own compliance with and
    administration of the provisions of this subsection 2.19 and Regulation U,
    and the Agent shall have no responsibility for any determinations or
    allocations made or to be made by any Bank as required by such provisions.

 1. LETTERS OF CREDIT

 1.   L/C Sublimit

. Prior to the Closing Date, the Existing Issuing Bank has issued the Existing
Letters of Credit that, from and after the Closing Date, shall constitute
Letters of Credit hereunder. Subject to the terms and conditions hereof, the
Issuing Bank, in reliance on the agreements of the other Banks set forth in
subsection 3.4(a), agrees to issue letters of credit (the letters of credit
issued on and after the Closing Date pursuant to this Section 3, together with
the Existing Letters of Credit, collectively, the "Letters of Credit") for the
account of the Company on any Business Day during the Commitment Period in such
form as may be approved from time to time by the Issuing Bank; provided that the
Issuing Bank shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Sublimit or (ii) the Available Commitment would be less than zero. Each Letter
of Credit shall (i) be denominated in Dollars, (ii) be either (A) a standby
letter of credit issued to support obligations of the Company or its
Subsidiaries, contingent or otherwise (a "Standby Letter of Credit") or (B) a
commercial letter of credit issued in respect of the purchase of goods or
services by the Company or its Subsidiaries in the ordinary course of business
(a "Commercial Letter of Credit") and (iii) expire no later than the Termination
Date.

 a. Each Letter of Credit shall be subject to the Uniform Customs and, to the
    extent not inconsistent therewith, the laws of the State of New York.
 b. The Issuing Bank shall not at any time be obligated to issue any Letter of
    Credit hereunder if such issuance would conflict with, or cause the Issuing
    Bank or any L/C Participant to exceed any limits imposed by, any applicable
    Requirement of Law.
 c. No Standby Letter of Credit shall have an expiry date more than 365 days
    after its date of issuance, provided that any such Standby Letter of Credit
    may provide that it is automatically renewed on each anniversary of issuance
    thereof for additional one-year periods unless the beneficiary is otherwise
    notified by the issuer of such Standby Letter of Credit.
 d. No Commercial Letter of Credit shall have an expiry date more than 180 days
    after its date of issuance.

 1.   Procedure for Issuance of Letters of Credit

    . The Company may from time to time request that the Issuing Bank issue a
    Letter of Credit by delivering to the Issuing Bank at its address for
    notices specified herein an Application therefor, completed to the
    satisfaction of the Issuing Bank, and such other certificates, documents and
    other papers and information as the Issuing Bank may request. Upon receipt
    of any Application, the Issuing Bank will process such Application and the
    certificates, documents and other papers and information delivered to it in
    connection therewith in accordance with its customary procedures and shall
    promptly issue the Letter of Credit requested thereby (but in no event shall
    the Issuing Bank be required to issue any Letter of Credit earlier than
    three Business Days after its receipt of the Application therefor and all
    such other certificates, documents and other papers and information relating
    thereto) by issuing the original of such Letter of Credit to the beneficiary
    thereof or as otherwise may be agreed by the Issuing Bank and the Company.
    The Issuing Bank shall furnish a copy of such Letter of Credit to the
    Company promptly following the issuance thereof.

 2.   Fees, Commissions and Other Charges

. The Company will pay to the Agent, for the account of the L/C Participants to
be shared by them ratably in accordance with their respective Commitment
Percentages, a fee on the undrawn and unexpired amount of all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans; such fee shall be payable quarterly in
arrears on each Fee Payment Date after the issuance date of the applicable
Letter of Credit. In addition, the Company shall pay to the Issuing Bank for its
own account a fronting fee of 0.125% per annum on the undrawn and unexpired
amount of each Letter of Credit, payable quarterly in arrears on each Fee
Payment Date after the issuance date of the applicable Letter of Credit.

 a. In addition to the foregoing fees, the Company shall pay or reimburse the
    Issuing Bank for such normal and customary costs and expenses as are
    incurred or charged by the Issuing Bank in issuing, effecting payment under,
    amending or otherwise administering any Letter of Credit.
 b. The Agent shall, promptly following its receipt thereof, distribute to the
    Issuing Bank and the L/C Participants all fees received by the Agent for
    their respective accounts pursuant to this subsection.
 c. Fees in subsection (a) above shall be computed on the basis of a 360-day
    year for the actual days elapsed.

 1.   L/C Participation

. The Issuing Bank irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Bank to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Bank, on the terms and conditions
hereinafter stated, for such L/C Participant's own account and risk an undivided
interest equal to such L/C Participant's Commitment Percentage in the Issuing
Bank's obligations and rights under each Letter of Credit issued hereunder and
the amount of each draft paid by the Issuing Bank thereunder. Each L/C
Participant unconditionally and irrevocably agrees with the Issuing Bank that,
if a draft is paid under any Letter of Credit for which the Issuing Bank is not
reimbursed in full by the Company in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Bank upon demand at the
Issuing Bank's address for notices specified herein an amount equal to such L/C
Participant's Commitment Percentage of the amount of such draft, or any part
thereof, which is not so reimbursed.

 a. If any amount required to be paid by any L/C Participant to the Issuing Bank
    pursuant to subsection 3.4(a) in respect of any unreimbursed portion of any
    payment made by the Issuing Bank under any Letter of Credit is paid to the
    Issuing Bank within three Business Days after the date such payment is due,
    such L/C Participant shall pay to the Issuing Bank on demand an amount equal
    to the product of (i) such amount, times (ii) the daily average Federal
    funds rate, as quoted by the Issuing Bank, during the period from and
    including the date such payment is required to the date on which such
    payment is immediately available to the Issuing Bank, times (iii) a fraction
    the numerator of which is the number of days that elapse during such period
    and the denominator of which is 360. If any such amount required to be paid
    by any L/C Participant pursuant to subsection 3.4(a) is not in fact made
    available to the Issuing Bank by such L/C Participant within three Business
    Days after the date such payment is due, the Issuing Bank shall be entitled
    to recover from such L/C Participant, on demand, such amount with interest
    thereon calculated from such due date at the rate per annum applicable to
    Revolving Credit Loans that are Alternate Base Rate Loans hereunder. A
    certificate of the Issuing Bank submitted to any L/C Participant with
    respect to any amounts owing under this subsection shall be conclusive in
    the absence of manifest error.
 b. Whenever, at any time after the Issuing Bank has made payment under any
    Letter of Credit and has received from any L/C Participant its pro rata
    share of such payment in accordance with subsection 3.4(a), the Issuing Bank
    receives any payment related to such Letter of Credit (whether directly from
    the Company or otherwise, including proceeds of collateral, if any, applied
    thereto by the Issuing Bank), or any payment of interest on account thereof,
    the Issuing Bank will distribute to such L/C Participant its pro rata share
    thereof; provided, however, that in the event that any such payment received
    by the Issuing Bank shall be required to be returned by the Issuing Bank,
    such L/C Participant shall return to the Issuing Bank the portion thereof
    previously distributed by the Issuing Bank to it.

 1.   Reimbursement Obligation of the Company

    . The Company agrees to reimburse the Issuing Bank on each date on which the
    Issuing Bank notifies the Company of the date and amount of a draft
    presented under any Letter of Credit and paid by the Issuing Bank for the
    amount of (a) such draft so paid and (b) any taxes, fees, charges or other
    costs or expenses incurred by the Issuing Bank in connection with such
    payment. Each such payment shall be made to the Issuing Bank at its address
    for notices specified herein in lawful money of the United States of America
    and in immediately available funds. Interest shall be payable on any and all
    amounts remaining unpaid by the Company under this subsection from the date
    such amounts become payable (whether at stated maturity, by acceleration or
    otherwise) until payment in full at a rate per annum equal to the Alternate
    Base Rate plus 2%.

 2.   Obligations Absolute

    . The Company's obligations under this Section 3 shall be absolute and
    unconditional under any and all circumstances and irrespective of any
    set-off, counterclaim or defense to payment which the Company may have or
    have had against the Issuing Bank or any beneficiary of a Letter of Credit.
    The Company also agrees with the Issuing Bank that the Issuing Bank shall
    not be responsible for, and the Company's Reimbursement Obligations under
    subsection 3.5 shall not be affected by, among other things, the validity or
    genuineness of documents or of any endorsements thereon, even though such
    documents shall in fact prove to be invalid, fraudulent or forged, or any
    dispute between or among the Company and any beneficiary of any Letter of
    Credit or any other party to which such Letter of Credit may be transferred
    or any claims whatsoever of the Company against any beneficiary of such
    Letter of Credit or any such transferee. The Issuing Bank shall not be
    liable for any error, omission, interruption or delay in transmission,
    dispatch or delivery of any message or advice, however transmitted, in
    connection with any Letter of Credit, except for errors or omissions caused
    by the Issuing Bank's gross negligence or willful misconduct. The Company
    agrees that any action taken or omitted by the Issuing Bank under or in
    connection with any Letter of Credit or the related drafts or documents, if
    done in the absence of gross negligence of willful misconduct and in
    accordance with the standards of care specified in the Uniform Commercial
    Code of the State of New York, shall be binding on the Company and shall not
    result in any liability of the Issuing Bank to the Company.

 3.   Letter of Credit Payments

    . If any draft shall be presented for payment under any Letter of Credit,
    the Issuing Bank shall promptly notify the Company of the date and amount
    thereof. The responsibility of the Issuing Bank to the Company in connection
    with any draft presented for payment under any Letter of Credit shall, in
    addition to any payment obligation expressly provided for in such Letter of
    Credit, be limited to determining that the documents (including each draft)
    delivered under such Letter of Credit in connection with such presentment
    are in conformity with such Letter of Credit.

 4.    Application

. To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 3, the provisions of
this Section 3 shall apply.

 1. REPRESENTATIONS AND WARRANTIES

The Company hereby represents and warrants that:

 1.   Corporate Existence; Compliance with Law

. Each of the Company and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification and (d) is in compliance with all
Requirements of Law, including, without limitation, HMO Regulations and
Insurance Regulations, except to the extent that the failure to be so qualified
or to comply therewith would not have a Material Adverse Effect.

4.2.    No Legal Obstacle to Agreement; Enforceability

. Neither the execution and delivery of any Loan Document, nor the making by the
Company of any borrowings hereunder, nor the consummation of any transaction
herein or therein referred to or contemplated hereby or thereby nor the
fulfillment of the terms hereof or thereof or of any agreement or instrument
referred to in this Agreement, has constituted or resulted in or will constitute
or result in a breach of any Requirement of Law, including without limitation,
HMO Regulations and Insurance Regulations, or any Contractual Obligation of the
Company or any of its Subsidiaries, or result in the creation under any
agreement or instrument of any security interest, lien, charge or encumbrance
upon any of the assets of the Company or any of its Subsidiaries. No approval,
authorization or other action by any Governmental Authority, including, without
limitation, HMO Regulators and Insurance Regulators, or any other Person is
required to be obtained by the Company or any of its Subsidiaries in connection
with the execution, delivery and performance of this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, or the making of
any borrowing by the Company hereunder. This Agreement has been, and each other
Loan Document will be, duly executed and delivered on behalf of the Company.
This Agreement constitutes, and each other Loan Document when executed and
delivered will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 1.    Litigation

    . Except as disclosed in the Company's Annual Report on Form 10-K for its
    fiscal year ended December 31, 2003 and the Company's Quarterly Reports on
    Form 10-Q for its fiscal quarters ended March 31, 2004 and June 30, 2004
    filed with the Securities and Exchange Commission and previously distributed
    to the Banks or filed with the Securities and Exchange Commission under
    EDGAR, as of the date hereof, there is no litigation, at law or in equity,
    or any proceeding before any federal, state, provincial or municipal board
    or other governmental or administrative agency, including without
    limitation, HMO Regulators and Insurance Regulators, pending or to the
    knowledge of the Company threatened which, after giving effect to any
    applicable insurance, could reasonably be expected to have a Material
    Adverse Effect or which seeks to enjoin the consummation of any of the
    transactions contemplated by this Agreement or any other Loan Document, and
    no judgment, decree, or order of any federal, state, provincial or municipal
    court, board or other governmental or administrative agency, including
    without limitation, HMO Regulators and Insurance Regulators, has been issued
    against the Company or any Subsidiary which has, or may involve, a material
    risk of a Material Adverse Effect.

 2.    Disclosure

    . Neither this Agreement nor any agreement, document, certificate or
    statement furnished to the Banks by the Company in connection herewith
    (including, without limitation, the information relating to the Company and
    its Subsidiaries included in the Confidential Information Memorandum dated
    September 2004 delivered in connection with the syndication of the credit
    facilities hereunder) contains as of the date hereof any untrue statement of
    material fact or, taken as a whole together with all other information
    furnished to the Banks by the Company, omits to state a material fact
    necessary in order to make the statements contained herein or therein not
    misleading. All pro forma financial statements made available to the Banks
    have been prepared in good faith based upon reasonable assumptions. There is
    no fact known to the Company which materially adversely affects or in the
    future could reasonably be expected to materially adversely affect the
    business, operations, affairs or condition of the Company and its
    Subsidiaries on a consolidated basis, except to the extent that they may be
    affected by future general economic conditions.

 3.    Defaults

    . Neither the Company nor any of its Subsidiaries is in default under or
    with respect to any Requirement of Law or Contractual Obligation in any
    respect which has had, or could reasonably be expected to have, a Material
    Adverse Effect. No Default or Event of Default has occurred and is
    continuing.

 4.    Financial Condition

. The Company has furnished to the Agent and each Bank, or filed with the
Securities and Exchange Commission under EDGAR, copies of the following:

 a. The Annual Report of the Company on Form 10-K for the fiscal year ended
    December 31, 2003; and
 b. the Quarterly Reports of the Company on Form 10-Q for the fiscal quarters
    ended March 31, 2004 and June 30, 2004.

The financial statements included therein, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as disclosed therein). As of the date of
such financial statements, neither the Company nor any of its Subsidiaries had
any known contingent liabilities of any significant amount which in accordance
with GAAP are required to be referred to in said financial statements or in the
notes thereto which could reasonably be expected to have a Material Adverse
Effect. During the period from December 31, 2003 to and including the date
hereof, there has been no sale, transfer or other disposition by the Company or
any of its consolidated Subsidiaries of any asset reflected on the balance sheet
referred to above that would have been a material part of its business or
property and no purchase or other acquisition of any business or property
(including any capital stock of any other Person) material in relation to the
consolidated financial condition of the Company and its consolidated
Subsidiaries at December 31, 2003 other than as disclosed in Schedule VI.

 1.    Changes in Condition

     . Since December 31, 2003, there has been no development or event nor any
     prospective development or event, which has had, or could reasonably be
     expected to have, a Material Adverse Effect.

 2.     Assets

     . The Company and each Subsidiary have good and marketable title to all
     material assets carried on their books and reflected in the financial
     statements referred to in subsection 4.6 or furnished pursuant to
     subsection 6.4, except for assets held on Financing Leases or purchased
     subject to security devices providing for retention of title in the vendor,
     and except for assets disposed of as permitted by this Agreement.

 3.     Tax Returns

     . The Company and each of its Subsidiaries have filed all tax returns which
     are required to be filed and have paid, or made adequate provision for the
     payment of, all taxes which have or may become due pursuant to said returns
     or to assessments received. All federal tax returns of the Company and its
     Subsidiaries through their fiscal years ended in 1999 have been audited by
     the Internal Revenue Service or are not subject to such audit by virtue of
     the expiration of the applicable period of limitations, and the results of
     such audits are fully reflected in the balance sheets referred to in
     subsection 4.6. The Company knows of no material additional assessments
     since said date for which adequate reserves have not been established.

 4.     Contracts, etc

     . Attached hereto as Schedule III is a statement of outstanding
     Indebtedness of the Company and its Subsidiaries for borrowed money in
     excess of $2,000,000 as of the date set forth therein, and a complete and
     correct list of all agreements, contracts, indentures, instruments,
     documents and amendments thereto to which the Company or any Subsidiary is
     a party or by which it is bound pursuant to which any such Indebtedness of
     the Company and its Subsidiaries is outstanding on the date hereof. Said
     Schedule III also includes a complete and correct list of all such
     Indebtedness of the Company and its Subsidiaries outstanding on the date
     indicated in respect of Guarantee Obligations in excess of $2,000,000 and
     letters of credit in excess of $2,000,000, and there have been no increases
     in such Indebtedness since said date other than as permitted by this
     Agreement.

 5.    Subsidiaries

     . As of the date hereof, the Company has only the Subsidiaries set forth in
     Schedule IV, all of the outstanding capital stock of each of which is duly
     authorized, validly issued, fully paid and nonassessable and owned as set
     forth in said Schedule IV. Schedule IV indicates all Subsidiaries of the
     Company which are not Wholly-Owned Subsidiaries and the percentage
     ownership of the Company and its Subsidiaries in each such Subsidiary. The
     capital stock and securities owned by the Company and its Subsidiaries in
     each of the Company's Subsidiaries are owned free and clear of any
     mortgage, pledge, lien, encumbrance, charge or restriction on the transfer
     thereof other than restrictions on transfer imposed by applicable
     securities laws and restrictions, liens and encumbrances outstanding on the
     date hereof and listed in said Schedule IV.

 6.    Burdensome Obligations

     . Neither the Company nor any Subsidiary is a party to or bound by any
     agreement, deed, lease or other instrument, or subject to any charter,
     by-law or other corporate restriction which, in the reasonable opinion of
     the management thereof, is so unusual or burdensome as to in the
     foreseeable future have a Material Adverse Effect. The Company does not
     presently anticipate that future expenditures of the Company and its
     Subsidiaries needed to meet the provisions of any federal or state
     statutes, orders, rules or regulations will be so burdensome as to have a
     Material Adverse Effect.

 7.    Pension Plans

     . Each Plan maintained by the Company, any Subsidiary or any Control Group
     Person or to which any of them makes or will make contributions is in
     compliance with the applicable provisions of ERISA and the Code, except
     where failure to comply could not reasonably be expected to have a Material
     Adverse Effect. Neither the Company, any Subsidiary, nor any Control Group
     Person has since August 31, 1987 maintained, contributed to or participated
     in any Multiemployer Plan, with respect to which a complete withdrawal
     would result in any withdrawal liability which could reasonably be expected
     to have a Material Adverse Effect. The Company and its Subsidiaries have
     met all of the funding standards applicable to all Plans that are not
     Multiemployer Plans, except where failure to comply could not reasonably be
     expected to have a Material Adverse Effect, and there exists no event or
     condition which would permit the institution of proceedings to terminate
     any Plan that is not a Multiemployer Plan which could reasonably be
     expected to have a Material Adverse Effect. The current value of the
     benefits guaranteed under Title IV of ERISA of each Plan that is not a
     Multiemployer Plan does not exceed the current value of such Plan's assets
     allocable to such benefits by an amount greater than $50,000,000 at any one
     time.

 8.    Environmental and Public and Employee Health and Safety Matters

     . The Company and each Subsidiary has complied with all applicable Federal,
     state, and other laws, rules and regulations relating to environmental
     pollution or to environmental regulation or control or to public or
     employee health or safety, except to the extent that the failure to so
     comply would not be reasonably likely to result in a Material Adverse
     Effect. The Company's and the Subsidiaries' facilities do not contain, and
     have not previously contained, any hazardous wastes, hazardous substances,
     hazardous materials, toxic substances or toxic pollutants regulated under
     the Resource Conservation and Recovery Act, the Comprehensive Environmental
     Response Compensation and Liability Act, the Hazardous Materials
     Transportation Act, the Toxic Substance Control Act, the Clean Air Act, the
     Clean Water Act or any other applicable law relating to environmental
     pollution or public or employee health and safety, in violation of any such
     law, or any rules or regulations promulgated pursuant thereto, except for
     violations that would not be reasonably likely to result in a Material
     Adverse Effect. The Company is aware of no events, conditions or
     circumstances involving environmental pollution or contamination or public
     or employee health or safety, in each case applicable to it or its
     Subsidiaries, that would be reasonably likely to result in a Material
     Adverse Effect.

 9.    Federal Regulations

     . No part of the proceeds of any Loans will be used in any transaction or
     for any purpose which violates the provisions of Regulations T, U or X as
     now and from time to time hereafter in effect. If requested by any Bank or
     the Agent, the Company will furnish to the Agent and each Bank a statement
     to the foregoing effect in conformity with the requirements of Form FR U-1
     or Form FR G-3 referred to in Regulation U.

 10.    Investment Company Act; Other Regulations

     . The Company is not an "investment company", or a company "controlled" by
     an "investment company", within the meaning of the Investment Company Act
     of 1940, as amended. Except as set forth in Schedule VII, the Company is
     not subject to regulation under any Federal or State statute or regulation
     (other than Regulation X) which limits its ability to incur Indebtedness.

 11.    Solvency

     . Each of the Company, and the Company and its Subsidiaries taken as a
     whole, is Solvent.

 12.   Casualties

     . Neither the businesses nor the properties of the Company or any of its
     Subsidiaries are affected by any fire, explosion, accident, strike, lockout
     or other material labor dispute, drought, storm, hail, earthquake, embargo,
     act of God or of the public enemy or other casualty (whether or not covered
     by insurance) that could reasonably be expected to have a Material Adverse
     Effect.

 13.   Business Activity

     . Except as set forth on Schedule VIII, neither the Company nor any of its
     Subsidiaries is engaged in any line of business that is not related to the
     healthcare industry other than the sale of life insurance in connection
     with the sale of medical insurance or other healthcare services, sale of
     long term care insurance, or any business or activity which is immaterial
     to the Company and its Subsidiaries on a consolidated basis.

 14.   Purpose of Loans

. The proceeds of the Loans shall be used to repay any amounts outstanding under
the Existing Credit Agreements and to finance any other lawful general corporate
purpose, including commercial paper backup and acquisitions, provided that no
part of the proceeds of any Loans will be used in any transaction or for any
purpose which violates the provisions of Regulation U as now and from time to
time hereafter in effect.

 1. CONDITIONS

 1.   Conditions to the Closing Date

. The obligations of each Bank to make the Loans contemplated by subsections 2.1
and 2.2 and of the Issuing Bank to issue Letters of Credit contemplated by
subsection 3.1 shall be subject to the compliance by the Company with its
agreements herein contained and to the satisfaction, on or before October 1,
2004, of the following conditions:

Loan Documents
. The Agent shall have received this Agreement, executed and delivered by a duly
authorized officer of the Company, with a counterpart for each Bank.
Legal Opinions
. The Agent shall have received, with a copy for each Bank, opinions rendered by
(i) the assistant general counsel of the Company, substantially in the form of
Exhibit I-1, and (ii) Fried, Frank, Harris, Shriver & Jacobson LLP, counsel to
the Company, substantially in the form of Exhibit I-2.
Closing Certificate
. The Agent shall have received, with a copy for each Bank, a Closing
Certificate, substantially in the form of Exhibit H and dated the Closing Date,
executed by a Responsible Officer.
Legality, etc.
The consummation of the transactions contemplated hereby shall not contravene,
violate or conflict with, any Requirement of Law including, without limitation,
HMO Regulations and Insurance Regulations, and all necessary consents, approvals
and authorizations of any Governmental Authority or any Person to or of such
consummation shall have been obtained and shall be in full force and effect.
Fees
. The Agent shall have received the fees to be received on the Closing Date
referred to in subsection 2.4(c).
Corporate Proceedings
. The Agent shall have received, with a copy for each Bank, a copy of the
resolutions, in form and substance reasonably satisfactory to the Agent, of the
Board of Directors of the Company authorizing (i) the execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents, and (ii)
the borrowings contemplated hereunder, certified by the Secretary or an
Assistant Secretary of the Company as of the Closing Date, which certificate
shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded and shall be in form and substance reasonably
satisfactory to the Agent.
Corporate Documents
. The Agent shall have received, with a copy for each Bank, true and complete
copies of the certificate of incorporation and by-laws of the Company, certified
as of the Closing Date as complete and correct copies thereof by the Secretary
or an Assistant Secretary of the Company.
No Material Litigation
. Except as previously disclosed to the Agent and the Banks pursuant to
subsection 4.3, no litigation, inquiry, investigation, injunction or restraining
order (including any proposed statute, rule or regulation) shall be pending,
entered or threatened which, in the reasonable judgment of the Required Banks,
could reasonably be expected to have a Material Adverse Effect.
Incumbency Certificate
. The Agent shall have received, with a copy for each Bank, a certificate of the
Secretary or an Assistant Secretary of the Company, dated the Closing Date, as
to the incumbency and signature of the officers of the Company executing each
Loan Document and any certificate or other document to be delivered by it
pursuant hereto and thereto, together with evidence of the incumbency of such
Secretary or Assistant Secretary.
Good Standing Certificates
. The Agent shall have received, with a copy for each Bank, copies of
certificates dated as of a recent date from the Secretary of State or other
appropriate authority of such jurisdiction, evidencing the good standing of the
Company in its jurisdiction of incorporation and in Kentucky.
No Change
. There shall not have occurred any change or event, and a Bank shall not have
become aware of any previously undisclosed information regarding the Company and
its Subsidiaries, which in each case, in the reasonable judgment of the Required
Banks, could reasonably be expected to have a Material Adverse Effect.
Repayment of Outstanding Loans
. On the Closing Date, all Loans and other amounts outstanding under the
Existing Credit Agreements, if any, shall be repaid contemporaneously with the
making of Loans hereunder and all commitments to extend credit thereunder shall
be terminated.

 1.   Conditions to Each Loan

. The agreement of each Bank to make any extension of credit requested to be
made by it on any date is subject to the satisfaction of the following
conditions precedent:

Representations and Warranties
. Each of the representations and warranties made by the Company and its
Subsidiaries in or pursuant to the Loan Documents shall be true and correct in
all material respects on and as of such date as if made on and as of such date.
No Default
. No Default or Event of Default shall have occurred and be continuing on such
date or after giving effect to the Loans requested to be made on such date.
Additional Matters
. All corporate and other proceedings, and all documents, instruments and other
legal matters in connection with the transactions contemplated by this Agreement
and the other Loan Documents shall be reasonably satisfactory in form and
substance to the Agent, and the Agent shall have received such other documents,
instruments, legal opinions or other items of information reasonably requested
by it, including, without limitation, copies of any debt instruments, security
agreements or other material contracts to which the Company may be a party in
respect of any aspect or consequence of the transactions contemplated hereby or
thereby as it shall reasonably request.
Regulations
. In the case of any Loan the proceeds of which will be used, in whole or in
part, to finance an acquisition, such acquisition shall be in full compliance
with all applicable requirements of law, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System.
Governmental, Third Party Approvals
. In the case of any Loan the proceeds of which will be used, in whole or in
part, to finance an acquisition, all necessary governmental and regulatory
approvals, and all third party approvals the failure to obtain which would
result in the acceleration of indebtedness unless such indebtedness is paid when
due, in connection with such acquisition or in connection with this Agreement
shall have been obtained and remain in effect, and all applicable waiting
periods with respect to antitrust matters shall have expired without any action
being taken by any competent authority which restrains such acquisition.
No Restraints
. In the case of any Loan the proceeds of which will be used, in whole or in
part, to finance an acquisition, there shall exist no judgment, order,
injunction or other restraint which would prevent the consummation of such
acquisition.
Form FR U-1; Form FR G-3
. In the case of any Loan the proceeds of which will be used, in whole or in
part, to purchase or carry Margin Stock, the Company shall have executed and
delivered to the Agent and each Bank a statement on Form FR U-1 referred to in
Regulation U or, if applicable, Form FR G-3 referred to in Regulation U, showing
compliance with Regulation U after giving effect to such Loan.
Legal Opinion
. In the case of any Loan the proceeds of which will be used, in whole or in
part, to purchase or carry Margin Stock, the Agent shall have received, with a
copy for each Bank, a written legal opinion of Fried, Frank, Harris, Shriver &
Jacobson LLP, counsel to the Company, or such other counsel reasonably
acceptable to the Banks, to the effect that such Loan and the Company's use of
the proceeds thereof does not violate Regulation U or Regulation X.

Each borrowing and each request for issuance of a Letter of Credit by the
Company hereunder shall constitute a representation and warranty by the Company
as of the date of such extension of credit that the conditions contained in this
subsection 5.2 have been satisfied.

 1. AFFIRMATIVE COVENANTS

The Company hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect, any Loan or Letter of Credit remains
outstanding and unpaid or any other amount is owing to any Bank or the Agent
hereunder, the Company shall and (except in the case of delivery of financial
information, reports and notices) shall cause each of its Subsidiaries to:

 1.    Taxes, Indebtedness, etc

    . Duly pay, discharge or otherwise satisfy, or cause to be paid, discharged
    or otherwise satisfied, before the same shall become in arrears, all taxes,
    assessments, levies and other governmental charges imposed upon such
    corporation and its properties, sales and activities, or any part thereof,
    or upon the income or profits therefrom; provided, however, that any such
    tax, assessment, charge or levy need not be paid if the validity or amount
    thereof shall currently be contested in good faith by appropriate
    proceedings and if the Company or the Subsidiary in question shall have set
    aside on its books appropriate reserves in conformity with GAAP with respect
    thereto. Each of the Company and its Subsidiaries will promptly pay when
    due, or in conformance with customary trade terms, all other Indebtedness,
    liabilities and other obligations of whatever nature incident to its
    operations; provided, however, that any such Indebtedness, liability or
    obligation need not be paid if the validity or amount thereof shall
    currently be contested in good faith and if the Company or the Subsidiary in
    question shall have set aside on its books appropriate reserves in
    conformity with GAAP with respect thereto.

 2.   Maintenance of Properties; Maintenance of Existence

    . Keep its material properties in good repair, working order and condition
    and will comply at all times with the provisions of all material leases and
    other material agreements to which it is a party so as to prevent any
    material loss or forfeiture thereof or thereunder unless compliance
    therewith is being contested in good faith by appropriate proceedings and if
    the Company or the Subsidiary in question shall have set aside on its books
    appropriate reserves in conformity with GAAP with respect thereto; and in
    the case of the Company or any Subsidiary of the Company while such Person
    remains a Subsidiary, will do all things necessary to preserve, renew and
    keep in full force and effect and in good standing its corporate existence
    and all rights, privileges and franchises necessary to continue such
    businesses, except where failure to do so would not reasonably be expected
    to have a Material Adverse Effect.

 3.   Insurance

    . Maintain or cause to be maintained, with financially sound and reputable
    insurers including any Subsidiary which is engaged in the business of
    providing insurance protection, insurance (including, without limitation,
    public liability insurance, business interruption insurance, reinsurance for
    medical claims and professional liability insurance against claims for
    malpractice) with respect to its material properties and business and the
    properties and business of its Subsidiaries in at least such amounts and
    against at least such risks as are customarily carried under similar
    circumstances by other corporations engaged in the same or a similar
    business; and furnish to each Bank, upon written request, full information
    as to the insurance carried. Such insurance may be subject to co-insurance,
    deductibility or similar clauses which, in effect, result in self-insurance
    of certain losses, and the Company may self-insure against such loss or
    damage, provided that adequate insurance reserves are maintained in
    connection with such self-insurance.

 4.   Financial Statements

. The Company will and will cause each of its Subsidiaries to maintain a
standard modern system of accounting in which full, true and correct entries
will be made of all dealings or transactions in relation to its business and
affairs in accordance with GAAP consistently applied, and will furnish (or make
available via the IntraLinks website or the Securities and Exchange Commission
EDGAR website) the following to the Agent and each Bank (if not provided via
IntraLinks, in duplicate if so requested):

Annual Statements
. As soon as available, and in any event within 100 days after the end of each
fiscal year, the consolidated balance sheet as at the end of each fiscal year
and consolidated statements of profit and loss and of retained earnings for such
fiscal year of the Company and its Subsidiaries, together with comparative
consolidated figures for the next preceding fiscal year, accompanied by reports
or certificates of PricewaterhouseCoopers LLP, or, if they cease to be the
auditors of the Company, of other independent public accountants of national
standing and reputation, to the effect that such balance sheet and statements
were prepared in accordance with GAAP consistently applied and fairly present
the financial position of the Company and its Subsidiaries as at the end of such
fiscal year and the results of their operations and changes in financial
position for the year then ended and the statement of such accountants and of
the treasurer of the Company that such said accountants and treasurer have
caused the provisions of this Agreement to be reviewed and that nothing has come
to their attention to lead them to believe that any Default exists hereunder or,
if such is not the case, specifying such Default or possible Default and the
nature thereof. In addition, such financial statements shall be accompanied by a
certificate of the treasurer of the Company containing computations showing
compliance with subsections 7.1, 7.2, 7.3 and 7.5.
Quarterly Statements
. As soon as available, and in any event within 55 days after the close of each
of the first three fiscal quarters of the Company and its Subsidiaries in each
year, consolidated balance sheets as at the end of such fiscal quarter and
consolidated profit and loss and retained earnings statements for the portion of
the fiscal year then ended, of the Company and its Subsidiaries, together with
computations showing compliance with subsections 7.1, 7.2, 7.3 and 7.5,
accompanied by a certificate of the treasurer of the Company that such
statements and computations have been properly prepared in accordance with GAAP,
consistently applied, and fairly present the financial position of the Company
and its Subsidiaries as at the end of such fiscal quarter and the results of
their operations and changes in financial position for such quarter and for the
portion of the fiscal year then ended, subject to normal audit and year-end
adjustments, and to the further effect that he has caused the provisions of this
Agreement and all other agreements to which the Company or any of its
Subsidiaries is a party and which relate to Indebtedness to be reviewed, and has
no knowledge that any Default has occurred under this Agreement or under any
such other agreement, or, if said treasurer has such knowledge, specifying such
Default and the nature thereof.
ERISA Reports
. The Company will furnish the Agent with copies of any request for waiver of
the funding standards or extension of the amortization periods required by
Sections 303 and 304 of ERISA or Section 412 of the Code promptly after any such
request is submitted by the Company to the Department of Labor or the Internal
Revenue Service, as the case may be. Promptly after a Reportable Event occurs,
or the Company or any of its Subsidiaries receives notice that the PBGC or any
Control Group Person has instituted or intends to institute proceedings to
terminate any Plan, or prior to the Plan administrator's terminating such Plan
pursuant to Section 4041 of ERISA, the Company will notify the Agent and will
furnish to the Agent a copy of any notice of such Reportable Event which is
required to be filed with the PBGC, or any notice delivered by the PBGC
evidencing its institution of such proceedings or its intent to institute such
proceedings, or any notice to the PBGC that a Plan is to be terminated, as the
case may be. The Company will promptly notify each Bank upon learning of the
occurrence of any of the following events with respect to any Plan which is a
Multiemployer Plan: a partial or complete withdrawal from any Plan which may
result in the incurrence by the Company or any of is Subsidiaries of withdrawal
liability which could reasonably be expected to have a Material Adverse Effect,
or of the termination, insolvency or reorganization status of any Plan which
could reasonably be expected to have a Material Adverse Effect. In the event of
such a withdrawal, upon the request of the Agent or any Bank, the Company will
promptly provide information with respect to the scope and extent of such
liability, to the best of the Company's knowledge.

 1.    Certificates; Other Information

. Furnish to the Agent and each Bank (or make available via the IntraLinks
website or, to the extent available, the Securities and Exchange Commission
website):

 a. within five Business Days after the same are sent, copies of all financial
    statements and reports which the Company sends to its stockholders, and
    within five Business Days after the same are filed, copies of all financial
    statements and reports which the Company may make to, or file with, the
    Securities and Exchange Commission;
 b. not later than thirty days prior to the end of each fiscal year of the
    Company, a schedule of the Company's insurance coverage and such
    supplemental schedules with respect thereto as the Agent and the Banks may
    from time to time reasonably request;
 c. within five Business Days after the consummation of a transaction described
    in subsection 7.4(c) or (d) or subsection 7.5(f) which, in each case,
    involves a Significant Subsidiary or assets which, if they constituted a
    separate Subsidiary, would constitute a Significant Subsidiary, a
    certificate of the treasurer or chief financial officer of the Company
    demonstrating pro forma compliance with the financial covenants in this
    Agreement after giving effect to such transaction; and
 d. promptly, such additional financial and other information as any Bank may
    from time to time reasonably request.

 1.    Compliance with ERISA

    . Each of the Company and its Subsidiaries will meet, and will cause all
    Control Group Persons to meet, all minimum funding requirements applicable
    to any Plan imposed by ERISA or the Code (without giving effect to any
    waivers of such requirements or extensions of the related amortization
    periods which may be granted), and will at all times comply, and will cause
    all Control Group Persons to comply, with the provisions of ERISA and the
    Code which are applicable to the Plans, in each case, except where failure
    to comply could not reasonably be expected to have a Material Adverse
    Effect. At no time shall the aggregate actual and contingent liabilities of
    the Company under Sections 4062, 4063, 4064 and other provisions of ERISA
    (calculated as if the 30% of collective net worth amount referred to in
    Section 4062(b)(1)(A)(i)(II) of ERISA exceeded the actual total amount of
    unfunded guaranteed benefits referred to in Section 4062(B)(1)(A)(i)(I) of
    ERISA) with respect to all Plans (and all other pension plans to which the
    Company, any Subsidiary, or any Control Group Person made contributions
    prior to such time) be reasonably expected to have a Material Adverse
    Effect.

 2.   Compliance with Laws

    . Comply with all Contractual Obligations and Requirements of Law
    (including, without limitation, the HMO Regulations, Insurance Regulations,
    Regulation X and laws relating to the protection of the environment), except
    where the failure to comply therewith could not, in the aggregate,
    reasonably be expected to have a Material Adverse Effect.

 3.   Inspection of Property; Books and Records; Discussions

    . Keep proper books of records and account in which full, true and correct
    entries in conformity with GAAP, all Requirements of Law, including but not
    limited to, HMO Regulations and Insurance Regulations, and the terms hereof
    shall be made of all dealings and transactions in relation to its business
    and activities; and permit, upon reasonable notice, representatives of any
    Bank to visit and inspect any of its properties and examine and make
    abstracts from any of its books and records at any reasonable time and as
    often as may reasonably be desired and to discuss the business, operations,
    properties and financial and other condition of the Company and its
    Subsidiaries with officers and employees of the Company and its Subsidiaries
    and with its independent certified public accountants.

 4.   Notices

. Promptly give notice to the Agent and each Bank of:

 a. the occurrence of any Default or Event of Default;
 b. any (i) default or event of default under any Contractual Obligation of the
    Company or any of its Subsidiaries or (ii) litigation, investigation or
    proceeding which exists at any time between the Company or any of its
    Subsidiaries and any Governmental Authority (including, without limitation,
    HMO Regulators and Insurance Regulators), which in either case, if not cured
    or if adversely determined, as the case may be, could reasonably be expected
    to have a Material Adverse Effect;
 c. the commencement of any litigation or proceeding or a material development
    or material change in any ongoing litigation or proceeding affecting the
    Company or any of its Subsidiaries as a result of which commencement,
    development or change the Company or one of its Subsidiaries could
    reasonably be expected to incur a liability (as a result of an adverse
    judgment or ruling, settlement, incurrence of legal fees and expenses or
    otherwise) of $10,000,000 or more and not covered by insurance or in which
    material injunctive or similar relief is sought;
 d. the following events, as soon as possible and in any event within 30 days
    after the Company knows thereof: (i) the occurrence or expected occurrence
    of any Reportable Event with respect to any Plan, or any withdrawal from, or
    the termination, Reorganization or Insolvency of any Multiemployer Plan or
    (ii) the institution of proceedings or the taking of any other action by the
    PBGC or the Company or any Commonly Controlled Entity or any Multiemployer
    Plan with respect to the withdrawal from, or the terminating, Reorganization
    or Insolvency of, any Plan;
 e. a development or event which could reasonably be expected to have a Material
    Adverse Effect;
 f. the material non-compliance with any Requirement of Law or material
    Contractual Obligation, including, without limitation, HMO Regulations and
    Insurance Regulations, that is not currently being contested in good faith
    by appropriate proceedings;
 g. the revocation of any material license, permit, authorization, certificate
    or, qualification of the Company or any Subsidiary by any Governmental
    Authority, including, without limitation, the HMO Regulators and Insurance
    Regulators; and
 h. any significant change in or material additional restriction placed on the
    ability of a Significant Subsidiary to continue business as usual,
    including, without limitation, any such restriction prohibiting the payment
    to the Company of dividends by any Significant Subsidiary, by any
    Governmental Authority, including, without limitation, the HMO Regulators
    and Insurance Regulators.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company proposes to take with respect thereto.

 1.   Maintenance of Licenses, Etc

    . Preserve and maintain, and cause each of its Subsidiaries to preserve and
    maintain, all licenses, permits, authorizations, certifications and
    qualifications (including, without limitation, those qualifications with
    respect to solvency and capitalization) required under the HMO Regulations
    or the Insurance Regulations in connection with the ownership or operation
    of HMO's or insurance companies except were the failure to do so would not
    reasonably be expected to result in a Material Adverse Effect.

 2.   Further Assurances

. Execute any and all further documents, and take all further action which the
Required Banks or the Agent may reasonably request in order to effectuate the
transactions contemplated by the Loan Documents.

 1. NEGATIVE COVENANTS

The Company hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect, any Loan or Letter of Credit remains
outstanding and unpaid or any other amount is owing to any Bank or the Agent
hereunder, the Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:

 1.   Financial Condition Covenants.

 a. Maintenance of Net Worth. Permit Consolidated Net Worth at any time to be
    less than 75% of its Consolidated Net Worth of the Company and its
    consolidated subsidiaries as at March 31, 2004 plus 50% of Consolidated Net
    Income for each full fiscal quarter after March 31, 2004 (without any
    deduction for any such fiscal quarter in which such Consolidated Net Income
    is a negative number).
    Interest Coverage
    . Permit the ratio of (i) Consolidated EBIT for any period of four
    consecutive fiscal quarters of the Company ending with any fiscal quarter to
    (ii) Consolidated Interest Expense for such period, to be less than 4.00 to
    1.00.
    Maximum Leverage Ratio
    . Permit the Leverage Ratio on the last day of any full fiscal quarter of
    the Company to be more than 3.00 to 1.00.

 1.   Limitation on Subsidiary Indebtedness

. The Company shall not permit any of the Subsidiaries of the Company to create,
incur, assume or suffer to exist any Indebtedness, except:

 a. Indebtedness of any Subsidiary to the Company or any other Subsidiary;
 b. Indebtedness of a corporation which becomes a Subsidiary after the date
    hereof, provided that (i) such indebtedness existed at the time such
    corporation became a Subsidiary and was not created in anticipation thereof
    and (ii) immediately before and after giving effect to the acquisition of
    such corporation by the Company no Default or Event of Default shall have
    occurred and be continuing; or
 c. additional Indebtedness of Subsidiaries of the Company not exceeding
    $125,000,000 in aggregate principal amount at any one time outstanding.

 1.   Limitation on Liens

. Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for:

 a. Liens, if any, securing the obligations of the Company under this Agreement
    and the Notes;
 b. Liens for taxes not yet due or which are being contested in good faith by
    appropriate proceedings, provided that adequate reserves with respect
    thereto are maintained on the books of the Company or its Subsidiaries, as
    the case may be, in conformity with GAAP;
 c. carriers', warehousemen's, mechanics', materialmen's, repairmen's or other
    like Liens arising in the ordinary course of business which are not overdue
    for a period of more than 60 days or which are being contested in good faith
    by appropriate proceedings;
 d. pledges or deposits in connection with workers' compensation, unemployment
    insurance and other social security legislation;
 e. deposits to secure the performance of bids, trade contracts (other than for
    borrowed money), leases, statutory obligations, surety and appeal bonds,
    performance bonds and other obligations of a like nature incurred in the
    ordinary course of business;
 f. easements, rights-of-way, restrictions and other similar encumbrances
    incurred in the ordinary course of business which, in the aggregate, are not
    substantial in amount and which do not in any case materially detract from
    the value of the property subject thereto or materially interfere with the
    ordinary conduct of the business of the Company or such Subsidiary;
 g. Liens in existence on the Closing Date listed on Schedule V, securing
    Indebtedness in existence on the Closing Date, provided that no such Lien is
    spread to cover any additional property or any material improvements to the
    property listed on Schedule V after the Closing Date and that the amount of
    Indebtedness secured thereby is not increased;
 h. Liens securing Indebtedness of the Company and its Subsidiaries not
    prohibited hereunder incurred to finance the acquisition of fixed or capital
    assets, provided that (i) such Liens shall be created substantially
    simultaneously with the acquisition of such fixed or capital assets, (ii)
    such Liens do not at any time encumber any property other than the property
    financed by such Indebtedness and (iii) the principal amount of Indebtedness
    secured by any such Lien shall at no time exceed 80% of the original
    purchase price of such property;
 i. Liens on the property or assets of a corporation which becomes a Subsidiary
    after the date hereof, provided that (i) such Liens existed at the time such
    corporation became a Subsidiary and were not created in anticipation
    thereof, (ii) any such Lien is not spread to cover any other property or
    assets after the time such corporation becomes a Subsidiary and (iii) the
    amount of Indebtedness secured thereby, if any, is not increased;

    Liens on the Headquarters, Riverview Square, the Waterside Garage, the Green
    Bay Facility, the Clocktower Building and the Waterside Building; or

 j. Liens not otherwise permitted under this subsection 7.3 securing obligations
    in an aggregate amount not exceeding at any time 10% of Consolidated Net
    Tangible Assets as at the end of the immediately preceding fiscal quarter of
    the Company.

 1.   Limitations on Fundamental Changes

. Enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or make any material
change in its method of conducting business, or purchase or otherwise acquire
all or substantially all of the Capital Stock, or the property, business or
assets, of any other Person (other than any Subsidiary) or any business division
thereof except:

 a. any Subsidiary of the Company may be merged or consolidated with or into the
    Company (provided that the Company shall be the continuing or surviving
    corporation) and any Subsidiary of the Company may be merged or consolidated
    with or into any one or more wholly owned Subsidiaries of the Company
    (provided that the surviving corporation shall be a wholly owned
    Subsidiary);
 b. the Company may merge into another corporation owned by the Company for the
    purpose of causing the Company to be incorporated in a different
    jurisdiction;
 c. the Company or a wholly owned Subsidiary of the Company may merge with
    another corporation, provided that (i) the Company or such wholly owned
    Subsidiary (subject to clause (ii)), as the case may be, shall be the
    continuing or surviving corporation of such merger, (ii) in the case of a
    wholly owned Subsidiary of the Company which is merged into another
    corporation which is the continuing or surviving corporation of such merger,
    the Company shall cause such continuing or surviving corporation to be a
    wholly owned Subsidiary of the Company and (iii) immediately before and
    after giving effect to such merger no Default or Event of Default shall have
    occurred and be continuing; or
 d. the Company and its Subsidiaries may purchase or otherwise acquire all or
    substantially all of the Capital Stock, or the property, business or assets,
    of any other Person, or any business division thereof, so long as no Default
    or Event of Default shall have occurred and be continuing.

 1.    Limitation on Sale of Assets

. Convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including, without limitation, receivables and
leasehold interests), whether now owned or hereafter acquired, except:

 a. obsolete or worn out property disposed of in the ordinary course of
    business;
 b. the sale or discount without recourse of accounts receivable arising in the
    ordinary course of business in connection with the compromise or collection
    thereof;

    the sale or other disposition of the Headquarters, Riverview Square, the
    Waterside Garage, the Green Bay Facility, the Clocktower Building and the
    Waterside Building;

 c. the sale or other disposition of securities held for investment purposes in
    the ordinary course of business;
 d. any wholly owned Subsidiary may sell, lease, transfer or otherwise dispose
    of any or all of its assets (upon voluntary liquidation or otherwise) to the
    Company or any other wholly owned Subsidiary of the Company (except to a
    Subsidiary referred to in subsection 7.2(b)); or
 e. the sale or other disposition of any other property so long as no Default or
    Event of Default shall have occurred and be continuing; provided that the
    aggregate book value of all assets so sold or disposed of in any period of
    twelve consecutive calendar months shall not exceed in the aggregate 12% of
    the Consolidated Assets of the Company and its Subsidiaries as on the first
    day of such period.

 1.   Limitation on Distributions

    . The Company shall not make any Distribution except that, so long as no
    Default exists or would exist after giving effect thereto, the Company may
    make a Distribution.

 2.   Transactions with Affiliates

    . Enter into any transaction (unless such transaction or a series of such
    transactions is immaterial) including, without limitation, any purchase,
    sale, lease or exchange of property or the rendering of any service, with
    any Affiliate (other than the Company and its Subsidiaries) unless such
    transaction is otherwise permitted under this Agreement, is in the ordinary
    course of the Company's or such Subsidiary's business and is upon fair and
    reasonable terms no less favorable to the Company or such Subsidiary, as the
    case may be, than it would obtain in an arm's length transaction.

 3.   Sale and Leaseback

. Enter into any arrangement with any Person providing for the leasing by the
Company or any Subsidiary of real or personal property which has been or is to
be sold or transferred by the Company or such Subsidiary to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of the Company or such
Subsidiary, unless such arrangement is upon fair and reasonable terms no less
favorable to the Company or such Subsidiary than would be obtained in a
comparable arm's length transaction between an informed and willing seller or
lessor under no compulsion to sell or lease and an informed and willing buyer or
lessee under no compulsion to buy or lease.

 1. DEFAULTS

 1.    Events of Default

. Upon the occurrence of any of the following events.

 a. any default shall be made by the Company in any payment in respect of: (i)
    interest on any of the Loans or any fee payable hereunder as the same shall
    become due and such default shall continue for a period of five days; or
    (ii) any Reimbursement Obligation or principal of the Loans as the same
    shall become due, whether at maturity, by prepayment, by acceleration or
    otherwise; or
 b. any default shall be made by either the Company or any Subsidiary of the
    Company in the performance or observance of any of the provisions of
    subsections 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7 and 7.8; or
 c. any default shall be made in the due performance or observance of any other
    covenant, agreement or provision to be performed or observed by the Company
    under this Agreement, and such default shall not be rectified or cured
    within a period of 30 days; or
 d. any representation or warranty made or deemed made by the Company herein or
    in any other Loan Document or which is contained in any certificate,
    document or financial or other statement furnished at any time under or in
    connection with this Agreement shall have been untrue in any material
    respect on or as of the date made and the facts or circumstances to which
    such representation or warranty relates shall not have been subsequently
    corrected to make such representation or warranty no longer incorrect in any
    material respect; or
 e. any default shall be made in the payment of any item of Indebtedness of the
    Company or any Subsidiary, or under the terms of any agreement relating to
    any Indebtedness of the Company or any Subsidiary, and such default shall
    continue without having been duly cured, waived or consented to, beyond the
    period of grace, if any, therein specified; provided, however, that such
    default shall not constitute an Event of Default unless the aggregate
    outstanding principal amount of such item of Indebtedness and all other
    items of Indebtedness of the Company and its Subsidiaries as to which such
    defaults exist and have continued without being duly cured, waived or
    consented to beyond the respective periods of grace, if any, therein
    specified exceeds $25,000,000; or
 f. either the Company or any Subsidiary shall be involved in financial
    difficulties as evidenced:
     i.   by its commencement of a voluntary case under Title 11 of the United
          States Code as from time to time in effect, or by its authorizing, by
          appropriate proceedings of its board of directors or other governing
          body, the commencement of such a voluntary case;
     ii.  by the filing against it of a petition commencing an involuntary case
          under said Title 11 which shall not have been dismissed within 60 days
          after the date on which said petition is filed or by its filing an
          answer or other pleading within said 60-day period admitting or
          failing to deny the material allegations of such a petition or
          seeking, consenting or acquiescing in the relief therein provided;
     iii. by the entry of an order for relief in any involuntary case commenced
          under said Title 11;
     iv.  by its seeking relief as a debtor under any applicable law, other than
          said Title 11, of any jurisdiction relating to the liquidation or
          reorganization of debtors or to the modification or alteration of the
          rights of creditors, or by its consenting to or acquiescing in such
          relief;
     v.   by the entry of an order by a court of competent jurisdiction (i)
          finding it to be bankrupt or insolvent, (ii) ordering or approving its
          liquidation, reorganization or any modification or alteration of the
          rights of its creditors, or (iii) assuming custody of, or appointing a
          receiver or other custodian for, all or a substantial part of its
          property;
     vi.  by its making an assignment for the benefit of, or entering into a
          composition with, its creditors, or appointing or consenting to the
          appointment of a receiver or other custodian for all or a substantial
          part of its property;
     vii. the Company or any of its Subsidiaries shall generally not, or shall
          be unable to, or shall admit in writing its inability to, pay its
          debts as they become due; or

 g. a Change in Control of the Company shall occur;
 h. (i) any Person shall engage in any "prohibited transaction" (as defined in
    Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii)
    any "accumulated funding deficiency" (as defined in Section 302 of ERISA),
    whether or not waived, shall exist with respect to any Plan, (iii) a
    Reportable Event shall occur with respect to, or proceedings shall commence
    to have a trustee appointed, or a trustee shall be appointed, to administer
    or to terminate, any Single Employer Plan, which Reportable Event or
    commencement of proceedings or appointment of a trustee is, in the
    reasonable opinion of the Required Banks, likely to result in the
    termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
    Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
    Company or any Commonly Controlled Entity shall, or in the reasonable
    opinion of the Required Banks is likely to, incur any liability in
    connection with a withdrawal from, or the Insolvency or Reorganization of, a
    Multiemployer Plan or (vi) any other event or condition shall occur or
    exist, with respect to a Plan; and in each case in clauses (i) through (vi)
    above, such event or condition, together with all other such events or
    conditions, if any, could reasonably be expected to have a Material Adverse
    Effect; or
 i. one or more judgments or decrees shall be entered against the Company or any
    of its Subsidiaries and such judgments or decrees shall not have been
    vacated, discharged, stayed or bonded pending appeal within 45 days from the
    entry thereof that (i) involves in the aggregate a liability (not paid or to
    the extent not covered by insurance) of $25,000,000 or more, or (ii) could
    reasonably be expected to have a Material Adverse Effect; or
 j. (i) any material non-compliance by the Company or any Significant Subsidiary
    with any term or provision of the HMO Regulations or Insurance Regulations
    pertaining to fiscal soundness, solvency or financial condition; or (ii) the
    assertion in writing by an HMO Regulator or Insurance Regulator that it is
    taking administrative action against the Company or any Significant
    Subsidiary to revoke or suspend any contract of insurance, license, permit,
    certification, authorization, accreditation or charter or to enforce the
    fiscal soundness, solvency or financial provisions or requirements of the
    HMO Regulations or Insurance Regulations against any of such entities and
    the Company or such Significant Subsidiary shall have been unable to cause
    such HMO Regulator or Insurance Regulator to withdraw such written notice
    within five Business Days following receipt of such written notice by the
    Company or such Significant Subsidiary, in each of clauses (i) and (ii), to
    the extent such event will or is reasonably expected to have a Material
    Adverse Effect; or
 k. on or after the Closing Date, (i) for any reason any Loan Document ceases to
    be or is not in full force and effect or (ii) the Company shall assert that
    any Loan Document has ceased to be or is not in full force and effect;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Company, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit have presented the
documents required thereunder) shall immediately become due and payable, and (B)
if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Banks, the Agent may,
or upon the request of the Required Banks, the Agent shall, by notice to the
Company, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Required Banks, the Agent may, or upon the request of the Required Banks, the
Agent shall, by notice of default to the Company, declare the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) (the "Bank Obligations") to be due and
payable forthwith, whereupon the same shall immediately become due and payable.

With respect to all Letters of Credit as to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to the preceding
paragraph, the Company shall at such time deposit in a cash collateral account
opened by the Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Agent to the payment of drafts drawn under such Letters
of Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Company hereunder and under the Notes. After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Company
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such cash collateral account shall be returned to the Company.

Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.

 1.    Annulment of Defaults

    . An Event of Default shall not be deemed to be in existence for any purpose
    of this Agreement if the Agent, with the consent of or at the direction of
    the Required Banks, subject to subsection 10.1, shall have waived such event
    in writing or stated in writing that the same has been cured to its
    reasonable satisfaction, but no such waiver shall extend to or affect any
    subsequent Event of Default or impair any rights of the Agent or the Banks
    upon the occurrence thereof.

 2.    Waivers

    . The Company hereby waives to the extent permitted by applicable law (a)
    all presentments, demands for performance, notices of nonperformance (except
    to the extent required by the provisions hereof), protests, notices of
    protest and notices of dishonor in connection with any Reimbursement
    Obligation or any of the Loans, (b) any requirement of diligence or
    promptness on the part of any Bank in the enforcement of its rights under
    the provisions of this Agreement, any Letter of Credit or any Note, and (c)
    any and all notices of every kind and description which may be required to
    be given by any statute or rule of law.

 3.    Course of Dealing

. No course of dealing between the Company and any Bank shall operate as a
waiver of any of the Banks' rights under this Agreement or any Note. No delay or
omission on the part of any Bank in exercising any right under this Agreement or
any Note or with respect to any of the Bank Obligations shall operate as a
waiver of such right or any other right hereunder. A waiver on any one occasion
shall not be construed as a bar to or waiver of any right or remedy on any
future occasion. No waiver or consent shall be binding upon any Bank unless it
is in writing and signed by the Agent or such of the Banks as may be required by
the provisions of this Agreement. The making of a Loan or issuance of a Letter
of Credit hereunder during the existence of a Default shall not constitute a
waiver thereof.

 1. THE AGENT

 1.     Appointment

     . Each Bank hereby irrevocably designates and appoints JPMorgan Chase Bank
     as the Agent and CAF Loan Agent of such Bank under this Agreement, and each
     such Bank irrevocably authorizes JPMorgan Chase Bank, as the Agent and CAF
     Loan Agent for such Bank, to take such action on its behalf under the
     provisions of this Agreement and to exercise such powers and perform such
     duties as are expressly delegated to the Agent or CAF Loan Agent, as the
     case may be, by the terms of this Agreement, together with such other
     powers as are reasonably incidental thereto. Notwithstanding any provision
     to the contrary elsewhere in this Agreement, neither the Agent nor the CAF
     Loan Agent shall have any duties or responsibilities, except those
     expressly set forth herein, or any fiduciary relationship with any Bank,
     and no implied covenants, functions, responsibilities, duties, obligations
     or liabilities shall be read into this Agreement or otherwise exist against
     the Agent or the CAF Loan Agent.

 2.     Delegation of Duties

     . The Agent or the CAF Loan Agent may execute any of its duties under this
     Agreement by or through agents or attorneys-in-fact and shall be entitled
     to advice of counsel concerning all matters pertaining to such duties.
     Neither the Agent nor the CAF Loan Agent shall be responsible for the
     negligence or misconduct of any agents or attorneys-in-fact selected by it
     with reasonable care.

 3.     Exculpatory Provisions

     . Neither the Agent nor the CAF Loan Agent nor any of its officers,
     directors, employees, agents, attorneys-in-fact or Affiliates shall be (a)
     liable for any action lawfully taken or omitted to be taken by it or such
     Person under or in connection with this Agreement (except for its or such
     Person's own gross negligence or willful misconduct), or (b) responsible in
     any manner to any of the Banks for any recitals, statements,
     representations or warranties made by the Company or any officer thereof
     contained in this Agreement or in any certificate, report, statement or
     other document referred to or provided for in, or received by the Agent or
     the CAF Loan Agent under or in connection with, this Agreement or for the
     value, validity, effectiveness, genuineness, enforceability or sufficiency
     of this Agreement or the Notes or for any failure of the Company to perform
     its obligations hereunder. Neither the Agent nor the CAF Loan Agent shall
     be under any obligation to any Bank to ascertain or to inquire as to the
     observance or performance of any of the agreements contained in, or
     conditions of, this Agreement, or to inspect the properties, books or
     records of the Company.

 4.     Reliance by Agent

     . The Agent and the CAF Loan Agent shall be entitled to rely, and shall be
     fully protected in relying, upon any Note, writing, resolution, notice,
     consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
     telex or teletype message, statement, order or other document or
     conversation believed by it to be genuine and correct and to have been
     signed, sent or made by the proper Person or Persons and upon advice and
     statements of legal counsel (including, without limitation, counsel to the
     Company), independent accountants and other experts selected by the Agent
     or the CAF Loan Agent. The Agent may deem and treat the payee of any Note
     as the owner thereof for all purposes unless a written notice of
     assignment, negotiation or transfer thereof shall have been filed with the
     Agent. The Agent and the CAF Loan Agent shall be fully justified in failing
     or refusing to take any action under this Agreement unless it shall first
     receive such advice or concurrence of the Required Banks as it deems
     appropriate or it shall first be indemnified to its satisfaction by the
     Banks against any and all liability and expense which may be incurred by it
     by reason of taking or continuing to take any such action. The Agent and
     the CAF Loan Agent shall in all cases be fully protected in acting, or in
     refraining from acting, under this Agreement and the Notes in accordance
     with a request of the Required Banks, and such request and any action taken
     or failure to act pursuant thereto shall be binding upon all the Banks and
     all future holders of the Notes.

 5.     Notice of Default

     . The Agent shall not be deemed to have knowledge or notice of the
     occurrence of any Default or Event of Default hereunder unless the Agent
     has received notice from a Bank or the Company referring to this Agreement,
     describing such Default or Event of Default and stating that such notice is
     a "notice of default". In the event that the Agent receives such a notice,
     the Agent shall promptly give notice thereof to the Banks. The Agent shall
     take such action with respect to such Default or Event of Default as shall
     be reasonably directed by the Required Banks; provided that, unless and
     until the Agent shall have received such directions, the Agent may (but
     shall not be obligated to) take such action, or refrain from taking such
     action, with respect to such Default or Event of Default as it shall deem
     advisable in the best interests of the Banks.

 6.     Non-Reliance on Agent and Other Banks

     . Each Bank expressly acknowledges that neither the Agent nor the CAF Loan
     Agent nor any of its officers, directors, employees, agents,
     attorneys-in-fact or Affiliates has made any representations or warranties
     to it and that no act by the Agent or the CAF Loan Agent hereinafter taken,
     including any review of the affairs of the Company, shall be deemed to
     constitute any representation or warranty by the Agent to any Bank. Each
     Bank represents to the Agent and the CAF Loan Agent that it has,
     independently and without reliance upon the Agent or the CAF Loan Agent or
     any other Bank, and based on such documents and information as it has
     deemed appropriate, made its own appraisal of and investigation into the
     business, operations, property, financial and other condition and
     creditworthiness of the Company and made its own decision to make its Loans
     hereunder and enter into this Agreement. Each Bank also represents that it
     will, independently and without reliance upon the Agent or the CAF Loan
     Agent or any other Bank, and based on such documents and information as it
     shall deem appropriate at the time, continue to make its own credit
     analysis, appraisals and decisions in taking or not taking action under
     this Agreement, and to make such investigation as it deems necessary to
     inform itself as to the business, operations, property, financial and other
     condition and creditworthiness of the Company. Except for notices, reports
     and other documents expressly required to be furnished to the Banks by the
     Agent or the CAF Loan Agent hereunder, neither the Agent nor the CAF Loan
     Agent shall have any duty or responsibility to provide any Bank with any
     credit or other information concerning the business, operations, property,
     financial and other condition or creditworthiness of the Company which may
     come into the possession of the Agent or the CAF Loan Agent or any of its
     officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 7.     Indemnification

     . The Banks agree to indemnify the Agent and the CAF Loan Agent in its
     capacity as such (to the extent not reimbursed by the Company and without
     limiting the obligation of the Company to do so), ratably according to the
     respective amounts of their then existing Commitments, from and against any
     and all liabilities, obligations, losses, damages, penalties, actions,
     judgments, suits, costs, expenses or disbursements of any kind whatsoever
     which may at any time (including without limitation at any time following
     the payment of the Loans) be imposed on, incurred by or asserted against
     the Agent or the CAF Loan Agent in any way relating to or arising out of
     this Agreement, or any documents contemplated by or referred to herein or
     the transactions contemplated hereby or any action taken or omitted by the
     Agent or the CAF Loan Agent under or in connection with any of the
     foregoing; provided that no Bank shall be liable for the payment of any
     portion of such liabilities, obligations, losses, damages, penalties,
     actions, judgments, suits, costs, expenses or disbursements resulting from
     the Agent's or the CAF Loan Agent's gross negligence or willful misconduct.
     The agreements in this subsection shall survive the payment of the Loans
     and all other amounts payable hereunder.

 8.     Agent and CAF Loan Agent in Its Individual Capacity

     . The Agent and the CAF Loan Agent and its Affiliates may make loans to,
     accept deposits from and generally engage in any kind of business with the
     Company as though the Agent or the CAF Loan Agent were not the Agent or the
     CAF Loan Agent hereunder. With respect to its Loans made or renewed by it
     and any Note issued to it and with respect to any Letter of Credit issued
     or participated in by it, the Agent and the CAF Loan Agent shall have the
     same rights and powers under this Agreement as any Bank and may exercise
     the same as though it were not the Agent, and the terms "Bank" and "Banks"
     shall include the Agent or the CAF Loan Agent in its individual capacity.

 9.     Successor Agent and CAF Loan Agent

     . The Agent or the CAF Loan Agent may resign as Agent or CAF Loan Agent, as
     the case may be, upon 10 days' notice to the Banks. If the Agent or the CAF
     Loan Agent shall resign as Agent or CAF Loan Agent, as the case may be,
     under this Agreement, then the Required Banks shall appoint from among the
     Banks a successor agent for the Banks which successor agent shall be
     approved by the Company, whereupon such successor agent shall succeed to
     the rights, powers and duties of the Agent or CAF Loan Agent, as the case
     may be, and the term "Agent" or "CAF Loan Agent", as the case may be, shall
     mean such successor agent effective upon its appointment, and the former
     Agent's or CAF Loan Agent's rights, powers and duties as Agent or CAF Loan
     Agent shall be terminated, without any other or further act or deed on the
     part of such former Agent or CAF Loan Agent or any of the parties to this
     Agreement or any holders of the Notes. After any retiring Agent's or CAF
     Loan Agent's resignation hereunder as Agent or CAF Loan Agent, the
     provisions of this subsection 9.9 shall inure to its benefit as to any
     actions taken or omitted to be taken by it while it was Agent or CAF Loan
     Agent under this Agreement.

 10.    Syndication Agents

. None of the Syndication Agents shall have any duties or responsibilities
hereunder in their capacity as such.

 1. MISCELLANEOUS

 1.     Amendments and Waivers

    . Neither this Agreement, any Note, nor any terms hereof or thereof may be
    amended, supplemented or modified except in accordance with the provisions
    of this subsection. With the written consent of the Required Banks, the
    Agent and the Company may, from time to time, enter into written amendments,
    supplements or modifications hereto for the purpose of adding any provisions
    to this Agreement or the Notes or changing in any manner the rights of the
    Banks or of the Company hereunder or thereunder or waiving, on such terms
    and conditions as the Agent may specify in such instrument, any of the
    requirements of this Agreement or the Notes or any Default or Event of
    Default and its consequences; provided, however, that no such waiver and no
    such amendment, supplement or modification shall (a) extend the maturity
    (whether as stated, by acceleration or otherwise) of any Loan, or reduce the
    rate or extend the time of payment of interest thereon, or reduce or extend
    the payment of any fee payable to the Banks hereunder, or reduce the
    principal amount of any Loan, or change the amount of any Bank's Commitment,
    or amend, modify, waive any provision of subsection 2.11(a), (b) or (c), in
    each case without the consent of each Bank directly affected thereby, or (b)
    amend, modify or waive any provision of this subsection 10.1 or reduce the
    percentage specified in the definition of Required Banks or consent to the
    assignment or transfer by the Company of any of its rights and obligations
    under this Agreement, in each case without the written consent of all the
    Banks, or (c) amend, modify or waive any provision of Section 9 without the
    written consent of the then Agent. Any such waiver and any such amendment,
    supplement or modification shall apply equally to each of the Banks and
    shall be binding upon the Company, the Banks, the Agent and all future
    holders of any Loans. In the case of any waiver, the Company, the Banks and
    the Agent shall be restored to their former position and rights hereunder
    and under the outstanding Notes, and any Default or Event of Default waived
    shall be deemed to be cured and not continuing; but no such waiver shall
    extend to any subsequent or other Default or Event of Default, or impair any
    right consequent thereon.

 2.    Notices

    . All notices, requests and demands to or upon the respective parties hereto
    to be effective shall be in writing (including by telecopy), and, unless
    otherwise expressly provided herein, shall be deemed to have been duly given
    or made when delivered by hand, or three Business Days after being deposited
    in the mail, postage prepaid, or one Business Day after being deposited with
    an overnight courier service, or, in the case of telecopy notice, when sent,
    confirmation of receipt received, addressed (i) in the case of notices,
    requests and demands to or upon the Company, the Agent, and the CAF Loan
    Agent, as set forth below and (ii) in the case of notices, requests and
    demands to or upon any Bank, as set forth in an administrative questionnaire
    delivered by such Bank to the Agent, or, in each case, to such other address
    as may be hereafter notified by the respective parties hereto and any future
    holders of the Notes:

    The Company: Humana Inc.
    The Humana Building
    500 West Main Street
    Louisville, Kentucky 40202
    Attention: James H. Bloem
    Senior Vice President and Chief Financial Officer
    Telecopy: (502) 580-3615

    The Agent and CAF Loan Agent: JPMorgan Chase Bank
    1111 Fannin, 10th Floor
    Houston, TX 77272
    Attention: Cherry Arnaez
    Telecopy: (713) 750-2782

    with a copy to: JPMorgan Chase Bank
    270 Park Avenue, 4th Floor
    New York, NY 10017
    Attention: Dawn Lee Lum
    Telecopy: (212) 270-5100

    provided

    that any notice, request or demand to or upon the Agent or the Banks
    pursuant to Section 2 shall not be effective until received.

    

 3.   No Waiver; Cumulative Remedies

    . No failure to exercise and no delay in exercising, on the part of the
    Agent or any Bank, any right, remedy, power or privilege hereunder, shall
    operate as a waiver thereof; nor shall any single or partial exercise of any
    right, remedy, power or privilege hereunder preclude any other or further
    exercise thereof or the exercise of any other right, remedy, power or
    privilege. The rights, remedies, powers and privileges herein provided are
    cumulative and not exclusive of any rights, remedies, powers and privileges
    provided by law.

 4.   Survival of Representations and Warranties

    . All representations and warranties made hereunder and in any document,
    certificate or statement delivered pursuant hereto or in connection herewith
    shall survive the execution and delivery of this Agreement and the Notes.

 5.   Payment of Expenses and Taxes; Indemnity

. The Company agrees (i) to pay or reimburse the Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the Notes and any other documents prepared in connection
herewith, and the consummation of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Agent, (ii) to pay or reimburse each Bank and the Agent for all
their reasonable costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the Notes and any such other
documents, including, without limitation, reasonable fees and disbursements of
counsel (including, without limitation, the allocated cost of in-house counsel)
to the Agent and to the several Banks, and (iii) to pay, indemnify, and hold
each Bank and the Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation of any
of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the Notes and any such other documents.

 a. The Company will indemnify each of the Agent and the Banks and the
    directors, officers and employees thereof and each Person, if any, who
    controls each one of the Agent and the Banks (any of the foregoing, an
    "Indemnified Person") and hold each Indemnified Person harmless from and
    against any and all claims, damages, liabilities and expenses (including
    without limitation all fees and disbursements of counsel (including without
    limitation, the allocated cost of in-house counsel) with whom an Indemnified
    Person may consult in connection therewith and all expenses of litigation or
    preparation therefor) which an Indemnified Person may incur or which may be
    asserted against it in connection with any litigation or investigation
    (whether or not such Indemnified Person is a party to such litigation or
    investigation) involving this Agreement, the use of any proceeds of any
    Loans under this Agreement by the Company or any Subsidiary, any officer,
    director or employee thereof, excluding litigation commenced by the Company
    against any of the Agent or the Banks which (i) seeks enforcement of any of
    the Company's rights hereunder and (ii) is determined adversely to any of
    the Agent or the Banks (all such non-excluded claims, damages, liabilities
    and expenses, "Indemnified Liabilities"), provided that the Company shall
    have no obligation hereunder to any Indemnified Person with respect to
    Indemnified Liabilities to the extent such Indemnified Liabilities resulted
    from the gross negligence or willful misconduct of such Indemnified Person.
 b. The agreements in this subsection 10.5 shall survive repayment of the Loans
    and all other amounts payable hereunder.

 1.    Successors and Assigns; Participations; Purchasing Banks

. This Agreement shall be binding upon and inure to the benefit of the Company,
the Banks, the Agent, all future holders of the Notes and their respective
successors and assigns, except that the Company may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each Bank.

 a. Any Bank other than a Conduit Lender may, in the ordinary course of its
    commercial banking business and in accordance with applicable law, at any
    time sell to one or more banks or other entities ("Participants")
    participating interests in any Loans owing to such Bank, any Notes held by
    such Bank, any Commitments of such Bank and/or any other interests of such
    Bank hereunder and under the other Loan Documents. In the event of any such
    sale by a Bank of a participating interest to a Participant, such Bank's
    obligations under this Agreement to the other parties under this Agreement
    shall remain unchanged, such Bank shall remain solely responsible for the
    performance thereof, such Bank shall remain the holder of any such Notes for
    all purposes under this Agreement, and the Company and the Agent shall
    continue to deal solely and directly with such Bank in connection with such
    Bank's rights and obligations under this Agreement and under the other Loan
    Documents. The Company agrees that if amounts outstanding under this
    Agreement and the Notes are due or unpaid, or shall have been declared or
    shall have become due and payable upon the occurrence of an Event of
    Default, each Participant shall be deemed to have the right of offset in
    respect of its participating interest in amounts owing under this Agreement
    and any Notes to the same extent as if the amount of its participating
    interest were owing directly to it as a Bank under this Agreement or any
    Notes, provided that such right of offset shall be subject to the obligation
    of such Participant to share with the Banks, and the Banks agree to share
    with such Participant, as provided in subsection 10.7. The Company also
    agrees that each Participant shall be entitled to the benefits of
    subsections 2.13, 2.14 and 2.15 with respect to its participation in the
    Commitments and the Eurodollar Loans outstanding from time to time; provided
    that no Participant shall be entitled to receive any greater amount pursuant
    to such subsections than the transferor Bank would have been entitled to
    receive in respect of the amount of the participation transferred by such
    transferor Bank to such Participant had no such transfer occurred. No
    Participant shall be entitled to consent to any amendment, supplement,
    modification or waiver of or to this Agreement or any Note, unless the same
    is an amendment, supplement, modification or waiver described in clause (a)
    of the proviso to subsection 10.1.
 b. Any Bank other than any Conduit Lender may, in the ordinary course of its
    commercial banking business and in accordance with applicable law, at any
    time assign to one or more banks or other entities ("CAF Loan Assignees")
    any CAF Loan owing to such Bank and any Individual CAF Loan Note held by
    such Bank evidencing such CAF Loan, pursuant to a CAF Loan Assignment
    executed by the assignor Bank, the CAF Loan Assignee and the Agent (and, in
    the case of a CAF Loan Assignee that is not then a Bank, a Lender Affiliate
    or an Approved Fund, by the Company (which consent shall not be unreasonably
    withheld)); provided, that no consent of the Company shall be required while
    an Event of Default is continuing. Upon such execution, from and after the
    date of such CAF Loan Assignment, the CAF Loan Assignee shall, to the extent
    of the assignment provided for in such CAF Loan Assignment, be deemed to
    have the same rights and benefits of payment and enforcement with respect to
    such CAF Loan and Individual CAF Loan Note and the same rights of offset
    pursuant to subsection 10.7 and under applicable law and obligation to share
    pursuant to subsection 10.7 as it would have had if it were a Bank
    hereunder; provided that unless such CAF Loan Assignment shall otherwise
    specify and a copy of such CAF Loan Assignment shall have been delivered to
    the Agent for its acceptance and recording in the Register in accordance
    with subsection 10.6(f), the assignor thereunder shall act as collection
    agent for the CAF Loan Assignee thereunder, and the Agent shall pay all
    amounts received from the Company which are allocable to the assigned CAF
    Loan or Individual CAF Loan Note directly to such assignor without any
    further liability to such CAF Loan Assignee. A CAF Loan Assignee under a CAF
    Loan Assignment shall not, by virtue of such CAF Loan Assignment, become a
    party to this Agreement or have any rights to consent to or refrain from
    consenting to any amendment, waiver or other modification of any provision
    of this Agreement or any related document; provided that if a copy of such
    CAF Loan Assignment shall have been delivered to the Agent for its
    acceptance and recording in the Register in accordance with subsection
    10.6(f), neither the principal amount of, the interest rate on, nor the
    maturity date of any CAF Loan or Individual CAF Loan Note assigned to the
    CAF Loan Assignee thereunder will be modified without the written consent of
    such CAF Loan Assignee. If a CAF Loan Assignee has caused a CAF Loan
    Assignment to be recorded in the Register in accordance with subsection
    10.6(f), such CAF Loan Assignee may thereafter, in the ordinary course of
    its business and in accordance with applicable law, assign such Individual
    CAF Loan Note to any Bank, to any affiliate or subsidiary of such CAF Loan
    Assignee or to any other financial institution that has total assets in
    excess of $1,000,000,000 and that in the ordinary course of its business
    extends credit of the type evidenced by such Individual CAF Loan Note, and
    the foregoing provisions of this subsection 10.6(c) shall apply, mutatis
    mutandis, to any such assignment by a CAF Loan Assignee. Except in
    accordance with the preceding sentence, CAF Loans and Individual CAF Loan
    Notes may not be further assigned by a CAF Loan Assignee, subject to any
    legal or regulatory requirement that the CAF Loan Assignee's assets must
    remain under its control.
 c. Any Bank other than a Conduit Lender may, in the ordinary course of its
    commercial banking business and in accordance with applicable law, at any
    time sell to one or more additional banks or financial institutions or
    Approved Funds ("Purchasing Banks") all or any part of its rights and/or
    obligations under this Agreement and the Notes pursuant to a Commitment
    Transfer Supplement, executed by such Purchasing Bank, such transferor Bank,
    the Issuing Bank and the Agent (which consent shall not be unreasonably
    withheld) (and, in the case of a Purchasing Bank that is not then a Bank, a
    Lender Affiliate or an Approved Fund, by the Company (which consent shall
    not be unreasonably withheld)); provided, however, that (i) the Commitments
    purchased by such Purchasing Bank that is not then a Bank, a Lender
    Affiliate or an Approved Fund shall be equal to or greater than $5,000,000,
    (ii) the transferor Bank which has transferred less than all of its Loans
    and Commitments to any such Purchasing Bank shall retain a minimum
    Commitment, after giving effect to such sale, equal to or greater than
    $10,000,000 and (iii) no consent of the Company shall be required while an
    Event of Default is continuing. For purposes of the proviso contained in the
    previous sentence, the amounts described therein shall be aggregated in
    respect of each Bank, its Lender Affiliates and Approved Funds, if any. Upon
    (i) such execution of such Commitment Transfer Supplement, (ii) delivery of
    an executed copy thereof to the Company and (iii) payment by such Purchasing
    Bank, such Purchasing Bank shall for all purposes be a Bank party to this
    Agreement and shall have all the rights and obligations of a Bank under this
    Agreement, to the same extent as if it were an original party hereto with
    the Commitment Percentage of the Commitments set forth in such Commitment
    Transfer Supplement. Such Commitment Transfer Supplement shall be deemed to
    amend this Agreement to the extent, and only to the extent, necessary to
    reflect the addition of such Purchasing Bank and the resulting adjustment of
    Commitment Percentages arising from the purchase by such Purchasing Bank of
    all or a portion of the rights and obligations of such transferor Bank under
    this Agreement and the Notes. Upon the consummation of any transfer to a
    Purchasing Bank, pursuant to this subsection 10.6(d), the transferor Bank,
    the Agent and the Company shall make appropriate arrangements so that, if
    required, replacement Notes are issued to such transferor Bank and new Notes
    or, as appropriate, replacement Notes, are issued to such Purchasing Bank,
    in each case in principal amounts reflecting their Commitment Percentages
    or, as appropriate, their outstanding Loans as adjusted pursuant to such
    Commitment Transfer Supplement. Notwithstanding the foregoing, any Conduit
    Lender may assign at any time to its designating Bank hereunder without the
    consent of the Company or the Agent any or all of the Loans it may have
    funded hereunder and pursuant to its designation agreement and without
    regard to the limitations set forth in the first sentence of this subsection
    10.6(d).

    For the purpose of this subsection 10.6(d), "Approved Fund" means any Person
    (other than a natural person) that is engaged in making, purchasing, holding
    or investing in bank loans and similar extensions of credit in the ordinary
    course of its business and that is administered or managed by (a) a Bank,
    (b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity
    that administers or manages a Bank.

 d. The Agent shall maintain at its address referred to in subsection 10.2 copy
    of each CAF Loan Assignment and each Commitment Transfer Supplement
    delivered to it and a register (the "Register") for the recordation of (i)
    the names and addresses of the Banks and the Commitment of, and principal
    amount of the Loans owing to, each Bank from time to time, and (ii) with
    respect to each CAF Loan Assignment delivered to the Agent, the name and
    address of the CAF Loan Assignee and the principal amount of each CAF Loan
    owing to such CAF Loan Assignee. The entries in the Register shall be
    conclusive, in the absence of manifest error, and the Company, the Agent and
    the Banks may treat each Person whose name is recorded in the Register as
    the owner of the Loan recorded therein for all purposes of this Agreement.
    The Register shall be available for inspection by the Company or any Bank or
    CAF Loan Assignee at any reasonable time and from time to time upon
    reasonable prior notice.
 e. Upon its receipt of a CAF Loan Assignment executed by an assignor Bank and a
    CAF Loan Assignee, together with payment to the Agent of a registration and
    processing fee of $2,500, the Agent shall promptly accept such CAF Loan
    Assignment, record the information contained therein in the Register and
    give notice of such acceptance and recordation to the assignor Bank, the CAF
    Loan Assignee and the Company. Upon its receipt of a Commitment Transfer
    Supplement executed by a transferor Bank, a Purchasing Bank and the Agent
    (and, in the case of a Purchasing Bank that is not then a Bank, a Lender
    Affiliate or an Approved Fund, by the Company (so long as no Event of
    Default is continuing)) together with payment to the Agent of a registration
    and processing fee of $3,500, the Agent shall (i) promptly accept such
    Commitment Transfer Supplement (ii) on the Transfer Effective Date
    determined pursuant thereto record the information contained therein in the
    Register and give notice of such acceptance and recordation to the Banks and
    the Company.
 f. The Company authorizes each Bank to disclose to any Participant, CAF Loan
    Assignee or Purchasing Bank (each, a "Transferee") and any prospective
    Transferee any and all financial information in such Bank's possession
    concerning the Company which has been delivered to such Bank by the Company
    pursuant to this Agreement or which has been delivered to such Bank by the
    Company in connection with such Bank's credit evaluation of the Company
    prior to entering into this Agreement.
 g. If, pursuant to this subsection 10.6, any interest in this Agreement or any
    Note is transferred to a Non-U.S. Bank, the transferor Bank shall cause such
    Transferee, concurrently with the effectiveness of such transfer to comply
    with the provisions of subsection 2.15.
 h. For the avoidance of doubt, the parties to this Agreement acknowledge that
    the provisions of this subsection 10.6 concerning assignments relate only to
    absolute assignments and that such provisions do not prohibit assignments
    creating security interests, including any pledge or assignment by a Bank to
    any Federal Reserve Bank in accordance with applicable law.
 i. Each of the Company, each Bank and the Agent hereby confirms that it will
    not institute against a Conduit Lender or join any other Person in
    instituting against a Conduit Lender any bankruptcy, reorganization,
    arrangement, insolvency or liquidation proceeding under any state bankruptcy
    or similar law, for one year and one day after the payment in full of the
    latest maturing commercial paper note issued by such Conduit Lender;
    provided, however, that each Bank designating any Conduit Lender hereby
    agrees to indemnify, save and hold harmless each other party hereto for any
    loss, cost, damage or expense arising out of its inability to institute such
    a proceeding against such Conduit Lender during such period of forbearance.

 1.    Adjustments; Set-off

 Except to the extent that this Agreement provides for payments to be allocated
to a particular Bank or Banks, if any Bank (a "Benefitted Bank") shall at any
time receive any payment of all or part of its Loans or the Reimbursement
Obligations owing to it, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by offset, pursuant to
events or proceedings of the nature referred to in subsection 8.1(f), or
otherwise) in a greater proportion than any such payment to and collateral
received by any other Bank, if any, in respect of such other Bank's Loans or the
Reimbursement Obligations owing to it, or interest thereon, such Benefitted Bank
shall purchase for cash from the other Banks such portion of each such other
Bank's Loans or the Reimbursement Obligations then owing to it, or shall provide
such other Banks with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such Benefitted Bank to share the excess
payment or benefits of such collateral or proceeds ratably with each of the
Banks; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Bank, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest. The Company agrees that each Bank so
purchasing a portion of another Bank's Loan may exercise all rights of a payment
(including, without limitation, rights of offset) with respect to such portion
as fully as if such Bank were the direct holder of such portion.

 a. In addition to any rights and remedies of the Banks provided by law, at any
    time when an Event of Default is in existence, each Bank shall have the
    right, without prior notice to the Company, any such notice being expressly
    waived by the Company to the extent permitted by applicable law, upon any
    amount becoming due and payable by the Company hereunder (whether at the
    stated maturity, by acceleration or otherwise), to set off and appropriate
    and apply against such amount any and all deposits (general or special, time
    or demand, provisional or final), in any currency, and any other credits,
    indebtedness or claims, in any currency, in each case whether direct or
    indirect, absolute or contingent, matured or unmatured, at any time held or
    owing by such Bank or any branch or agency thereof to or for the credit or
    the account of the Company, as the case may be. Each Bank agrees promptly to
    notify the Company and the Agent after any such setoff and application made
    by such Bank, provided that the failure to give such notice shall not affect
    the validity of such setoff and application.

 1.    Counterparts

. This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Company and the Agent.

10.9    GOVERNING LAW

. THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.10   WAIVERS OF JURY TRIAL

. THE COMPANY, THE AGENT, THE CAF LOAN AGENT AND THE BANKS EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 11.    Submission To Jurisdiction; Waivers

. The Company hereby irrevocably and unconditionally:

 a. submits for itself and its property in any legal action or proceeding
    relating to this Agreement, or for recognition and enforcement of any
    judgment in respect thereof, to the non-exclusive general jurisdiction of
    the Courts of the State of New York, the courts of the United States of
    America for the Southern District of New York, and appellate courts from any
    thereof; and
 b. consents that any such action or proceeding may be brought in such courts,
    and waives any objection that it may now or hereafter have to the venue of
    any such action or proceeding in any such court or that such action or
    proceeding was brought in an inconvenient court and agrees not to plead or
    claim the same.

 11.    Confidentiality of Information

     . Each Bank acknowledges that some of the information furnished to such
     Bank pursuant to this Agreement may be received by such Bank prior to the
     time such information shall have been made public, and each Bank agrees
     that it will keep all information so furnished confidential and shall make
     no use of such information until it shall have become public, except (a) in
     connection with matters involving operations under or enforcement of this
     Agreement or the Notes, (b) in accordance with each Bank's obligations
     under law or regulation or pursuant to subpoenas or other process to make
     information available to governmental or regulatory agencies and examiners
     or to others, (c) to each Bank's Affiliates, employees, agents (including
     accountants, legal counsel and other advisors) and Transferees and
     prospective Transferees so long as such Persons agree to be bound by this
     subsection 10.12 and (d) with the prior written consent of the Company.

 12.    Existing Credit Agreements

     . Each Bank which is a Bank party to any Existing Credit Agreement and the
     Company acknowledge that the commitments under each of the Existing Credit
     Agreements will terminate on the Closing Date, and each such Bank hereby
     waives any requirement of any Existing Credit Agreement that the Company
     give any notice of such termination.

 13.    USA PATRIOT Act

. Each Bank hereby notifies the Company that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Bank to identify the Company
in accordance with the Act.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.



HUMANA INC.


By:       /s/  James H. Bloem                             

    Name: James H. Bloem
    Title:  Sr. Vice President & Chief
               Financial Officer

 



 



JPMORGAN CHASE BANK, as Agent, as CAF
Loan Agent and as a Bank


By:       /s/  Dawn Lee Lum                         

   Name:  Dawn Lee Lum
   Title:   Vice President



 

 



Bank of America, N.A., as a Bank


By:       /s/  Joseph L.Corah                         

   Name:  Joseph L. Corah
   Title:   Principal



 

 

 

 



CITIBANK, N.A., as Syndication Agent and as a Bank


By:       /s/  David A. Dodge                         

   Name:  David A. Dodge
   Title:   Managing Director



 

 



U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent and as a Bank


By:       /s/  Sandra J. Hartay                         

    Name:  Sandra J. Hartay
    Title:   Vice President



 

 

 



WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Bank


By:       /s/  Kimberly Shaffer                         

   Name:  Kimberly Shaffer
   Title:   Director



 

 

 



National City Bank of Kentucky, as a Bank


By:       /s/  Deroy Scott                             

   Name:  Deroy Scott
   Title:   Senior Vice President



 

 

 



PNC Bank, National Association, as a Bank


By:       /s/  Richard M. Ellis                             

   Name:  Richard M. Ellis
   Title:   Senior Vice President



 

 

 



SUMITOMO MITSUI BANKING CORPORATION


By:       /s/  Edward McColly                              

   Name:  Edward McColly
   Title:   Vice President & Department Head



 

 

 



Branch Banking and Trust Co., as a Bank


By:       /s/  Johnny L. Perry                              

   Name:  Johnny L. Perry
   Title:   Senior Vice President



 

 

 



Fifth Third Bank (Louisville)


By:       /s/  Richard G. Whipple                              

   Name:  Richard G. Whipple
   Title:   Assistant Vice President



 

 



 

William Street Commitment Corporation, as a Bank (Recourse only to assets of
William Street Commitment Corporation)


By:       /s/  Jennifer M. Hill                              

   Name:  Jennifer M. Hill
   Title:   Chief Financial Officer



 

 

 



The Bank of New York, as a Bank


By:       /s/  William M. Barnum                              

   Name:  William M. Barnum
   Title:   Vice President



 

 

 



UMB Bank, n.a., as a Bank


By:       /s/  Charles J. Wolf                               

   Name:  Charles J. Wolf
   Title:   Senior Vice President



 

 

 



Wells Fargo Bank, National Association, as a Bank


By:       /s/  Horace S. Jennings                               

   Name:  Horace S. Jennings
   Title:   Vice President

By:       /s/Alex Idichandy                                       

   Name:  Alex Idichandy
   Title:   Vice President



 

 



Hibernia National Bank, as a Bank


By:       /s/  Katharine G. Kay                              

   Name:  Katharine G. Kay
   Title:   Vice President



 

 

SCHEDULE I

Commitment Amounts and Percentages

 

Commitment Amounts and Percentages

Name of Bank

Commitment
Amount

Commitment
Percentage

 

 

 

JPMORGAN CHASE BANK

$75,000,000

12.50%

BANK OF AMERICA, N.A.

60,000,000

10.00%

CITIBANK, N.A.

60,000,000

10.00%

US BANK NATIONAL ASSOCIATION

60,000,000

10.00%

WACHOVIA BANK, NATIONAL ASSOCIATION

60,000,000

10.00%

NATIONAL CITY BANK OF KENTUCKY

45,000,000

7.50%

PNC BANK, NATIONAL ASSOCIATION

45,000,000

7.50%

SUMITOMO MITSUI BANKING CORPORATION

45,000,000

7.50%

BRANCH BANKING & TRUST CO.

22,500,000

3.75%

FIFTH THIRD BANK

22,500,000

3.75%

GOLDMAN SACHS

22,500,000

3.75%

THE BANK OF NEW YORK

22,500,000

3.75%

UMB BANK, N.A.

22,500,000

3.75%

WELLS FARGO BANK

22,500,000

3.75%

HIBERNIA NATIONAL BANK

15,000,000

2.50%

 

 

 

TOTAL

$600,000,000

100.00%

 

SCHEDULE II

PRICING GRID

 

 

Public Debt Ratings
S&P/Moody's

Alternate Base Rate Margin

Eurodollar Margin

Facility Fee

Level 1 > BBB+/Baa1

0 bps

50.0 bps

12.5 bps

Level 2 > BBB/Baa2

0 bps

60.0 bps

15.0 bps

Level 3 > BBB-/Baa3

0 bps

80.0 bps

20.0 bps

Level 4 > BB+/Ba1

0 bps

100.0 bps

25.0 bps

Level 5 < BB+/Ba1

12.5 bps

112.5 bps

37.5 bps

 

 

Pricing will be determined based upon the higher of the ratings from S&P or
Moody's; provided, that (i) in the event the Company's ratings are more than one
Level apart, the pricing will be determined by using the rating which is one
Level above the lower rating, (ii) if on any day the rating of only one of S&P
or Moody's is available, then the Level of such rating shall be applicable for
such day and (iii) if on any day a rating is available from neither of S&P or
Moody's, then Level 5 shall be applicable for such day. Any change in the
applicable Level resulting from a change in the rating of a S&P or Moody's shall
become effective on the date such change is publicly announced by S&P or
Moody's, as applicable.